STOCK PURCHASE AGREEMENT

by and between

ORANGE AND ROCKLAND UTILITIES, INC.

and

CORNING NATURAL GAS HOLDING CORPORATION

Dated: October 13, 2015



 

 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS 1 Section 1.1   Certain Definitions 1 Section 1.2   Other
Definitions 4 ARTICLE II PURCHASE OF SHARES 5 Section 2.1   Purchase of Shares 5
Section 2.2   Purchase Price 5 ARTICLE III THE CLOSING 6 Section 3.1   Closing 6
Section 3.2   Closing Deliverables 6 Section 3.3   Purchase Price Adjustment 9
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER 9 Section 4.1   Organization
and Related Matters 9 Section 4.2   Subsidiaries 10 Section 4.3   Authority 10
Section 4.4   No Violation 10 Section 4.5   Consents and Approvals 10 Section
4.6   Stock Ownership; Capitalization 11 Section 4.7   Financial Statements 11
Section 4.8   No Brokers 11 Section 4.9   Legal Proceedings 11 Section
4.10   Undisclosed Liabilities 11 Section 4.11   Compliance with Applicable Law
12 Section 4.12   Absence of Certain Changes 13 Section 4.13   Intellectual
Property 13 Section 4.14   Employees; Employee Benefit Plans 13 Section
4.15   Taxes 13 Section 4.16   Contracts 14 Section 4.17   Title to Assets 15
Section 4.18   Transactions with Certain Persons 15 Section 4.19   Environmental
Laws 15 Section 4.20   Insurance Coverage 15 Section 4.21   Real Property 16
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 16 Section 5.1   Organization
and Related Matters 16 Section 5.2   Authority 16 Section 5.3   No Violation 16
Section 5.4   Consents and Approvals 17 Section 5.5   Legal Proceedings 17
Section 5.6   Investment Intent of Buyer 17

 

 

Section 5.7   Brokers 17 Section 5.8   Financial Resources 18 Section
5.9   Opportunity for Independent Investigation 18 Section 5.10   No Knowledge
of Seller’s Breach 18 Section 5.11   Bankruptcy 18 ARTICLE VI COVENANTS 18
Section 6.1   Conduct of Business 18 Section 6.2   Public Announcements 19
Section 6.3   Expenses 20 Section 6.4   Access; Certain Communications 20
Section 6.5   Regulatory Matters; Third Party Consents 20 Section 6.6   Further
Assurances 21 Section 6.7   Notification of Certain Matters 21 Section
6.8   Updated Schedules; Disclosures 22 Section 6.9   Access To Records After
Closing Date 22 Section 6.10   Insurance 23 Section 6.11   Termination of
Affiliated Interest Agreement 23 Section 6.12   Termination of Power Supply
Agreement and Gas Arrangement 23 Section 6.13   Financing Matters 23 ARTICLE VII
TAX MATTERS 24 Section 7.1   Indemnity 24 Section 7.2   Tax Allocation Agreement
Payments 25 Section 7.3   Returns and Payments 26 Section 7.4   Refunds 26
Section 7.5   Contests 27 Section 7.6   Section 338(h)(10) Election 27 Section
7.7   Time of Payment 28 Section 7.8   Cooperation and Exchange of Information
28 Section 7.9   Conveyance Taxes 28 ARTICLE VIII CONDITIONS TO CLOSING 29
Section 8.1   Conditions to Buyer's Obligations 29 Section 8.2   Conditions to
Seller’s Obligations 30 Section 8.3   Mutual Conditions 31 ARTICLE IX SURVIVAL;
INDEMNIFICATION 31 Section 9.1   Survival 31 Section 9.2   Obligation of Seller
to Indemnify 31 Section 9.3   Obligation of Buyer to Indemnify 32 Section
9.4   Notice and Opportunity to Defend Against Third Party Claims 32 Section
9.5   Net Indemnity 33 Section 9.6   Tax Indemnification 33 Section 9.7   Limits
on Indemnification 33 Section 9.8   Release 33 ARTICLE X TERMINATION 34

 

 

Section 10.1   Termination 34 Section 10.2   Obligations upon Termination 34
ARTICLE XI MISCELLANEOUS 34 Section 11.1   Amendments 34 Section 11.2   Entire
Agreement 34 Section 11.3   Interpretation 34 Section 11.4   Severability 34
Section 11.5   Notices 34 Section 11.6   Binding Effect; Persons Benefiting; No
Assignment 34 Section 11.7   Counterparts 34 Section 11.8   No Prejudice 34
Section 11.9   Governing Law; Submission to Jurisdiction 35

LIST OF EXHIBITS

Exhibit A Form of Electric Agreement

Exhibit B Form of Gas Agreement

Exhibit C Form of Transition Services Agreement

LIST OF SCHEDULES

Schedule 1.1(a) Knowledge of Seller

Schedule 1.1(b) Tax Allocation Agreements

Schedule 1.1(c) Tax Allocation Agreements

Schedule 1.1(d) Working Capital

Schedule 3.1 Ownership Demarcation Points

Schedule 4.1 Other States

Schedule 4.4 No Violation

Schedule 4.5 Consents and Approvals

Schedule 4.9 Legal Proceedings

Schedule 4.10 Undisclosed Liabilities

Schedule 4.11 Compliance with Applicable Law

Schedule 4.12 Absence of Certain Changes

Schedule 4.13 Intellectual Property

Schedule 4.15 Taxes

Schedule 4.16 Contracts

Schedule 4.17 Title to Assets

Schedule 4.18 Transactions with Certain Persons

Schedule 4.19 Environmental Laws

Schedule 4.21(a) Owned Real Property Schedule 4.21(b) Leases and Licenses

Schedule 5.4 Consents and Approvals

Schedule 6.1 Conduct of Business

 

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT, dated as of October 13, 2015, is made and entered
into by and between Orange and Rockland Utilities, Inc., a New York corporation
(“Seller”), and Corning Natural Gas Holding Corporation, a New York corporation
(“Buyer”).

RECITALS:

WHEREAS, Seller is the owner of all of the issued and outstanding shares of
common stock of Pike County Light & Power Company, a Pennsylvania corporation
(the “Company”) (collectively, the “Shares”); and

WHEREAS, upon and subject to the terms and conditions set forth herein, Seller
desires to sell to Buyer, and Buyer desires to purchase from Seller, all of the
Shares in exchange for the consideration set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, intending to be legally bound hereby, Buyer and Seller
hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1            Certain Definitions. The following terms, as used herein,
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by or is under common control with such
Person. The term “control”, for the purposes of this definition, means the power
to direct or cause the direction of the management or policies of the controlled
Person.

“Affiliated Interest Agreement” means the Affiliated Interest Agreement, made as
of July 1, 2014, by and between Seller and the Company, as amended from time to
time.

“Agreement” means this Stock Purchase Agreement, including the Exhibits and
Schedules hereto, as it may hereafter be amended, supplemented or otherwise
modified from time to time.

“Books and Records” means, without limitation, all existing books, ledgers,
files, reports, plans, records, correspondence, shareholder consents, board of
director minutes and consents, stock ledgers, transfer records and certificates,
plats, surveys, architectural plans, drawings, specifications, creative
materials, advertising and promotional materials, studies, manuals, maps and
engineering data, test and environmental reports, in each case relating solely
to the Company, its assets, business or operations.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York are required to be closed for regular banking
business.



1

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.

“Confidentiality Agreement” means the Confidentiality Agreement, dated April 29,
2015, between Corning Natural Gas Corporation and Seller, as it may be amended,
supplemented or otherwise modified from time to time.

“Crossing Facilities” means Company facilities or portions thereof located
generally above and/or along the shore of the Delaware River.

“Encumbrance” means any lien, pledge, security interest, claim, easement or
other encumbrance; provided, however, that this definition of “Encumbrance”
shall not include: (a) with respect to all property other than the Shares,
(i) liens for current Taxes not yet due and payable, including liens for
nondelinquent ad valorem Taxes and nondelinquent statutory liens arising other
than by reason of any default on the part of Seller or the Company for which
appropriate reserves have been established and are reflected on the relevant
financial statements, (ii) such liens, easements or imperfections of title on
real property, leasehold estates or personalty as do not interfere in a material
respect with the present use of the property subject thereto,
(iii) materialmen’s, mechanics’, workmen’s, repairmen’s, employees’, carriers’,
warehousemen’s and other like liens arising in the ordinary course of business
or relating to any construction, rebuilding or repair of any property leased
pursuant to any lease agreement; and (iv) mortgages, liens and security
interests arising from or related to the Indenture and the bonds issued pursuant
thereto; and (b) with respect to the Shares only, any lien, pledge, security
interest, claim, easement or other encumbrance (i) arising as a result of any
action taken by Buyer or any of its Affiliates, and (ii) imposed upon the
transfer of the Shares by the Securities Act of 1933, as amended, or any
applicable state securities or other laws regulating the disposition of the
Shares.

“Employee Benefit Plan” means an “employee benefit plan” (within the meaning of
Section 3(3) of ERISA).

“Environmental Laws” means any applicable law relating to the control of any
pollutant or hazardous material, the protection of the environment or the effect
of the environment on human health, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended.

“Environmental Permits” means all permits, approvals, licenses and other
authorizations required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect at the time any applicable financial statements were
prepared or any act requiring the application of GAAP was performed.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

2

 

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person for money borrowed by such Person, (b) all obligations of such Person
evidenced by notes, bonds, debentures or similar instruments, and (c) all
indebtedness created or arising under any conditional sale agreement with
respect to any property acquired by such Person; provided, however, that
Indebtedness shall not include any amounts owed by the Company to Seller or its
Affiliates pursuant to the Affiliated Interest Agreement, the Gas Arrangement,
the Power Supply Agreement and the Tax Allocation Agreements.

“Indenture” means the Indenture of Mortgage and Deed of Trust dated July 15,
1971, as supplemented and amended by the First Supplemental Indenture dated as
of August 15, 1990 and the Second Supplemental Indenture dated as of October 1,
1998

“Independent Accounting Firm” means a nationally recognized accounting firm
mutually selected by Buyer and Seller; provided that if Buyer and Seller are
unable to agree on such accounting film within five (5) Business Days, Buyer and
Seller shall each select an independent accounting firm and the two independent
accounting firms shall select a third independent accounting firm of recognized
national standing to serve as the Independent Accounting Firm.

“IRS” means the Internal Revenue Service.

“Knowledge of Buyer” means the actual knowledge of any of the personnel of Buyer
listed in Schedule 1.1(a), upon due inquiry of the individuals responsible for
the applicable subject matter for Buyer.

“Knowledge of Seller” means the actual knowledge of any of the personnel of
Seller listed in Schedule 1.1(b), upon due inquiry of the individuals
responsible for the applicable subject matter for the Company.

“Losses” means any and all claims, losses, liabilities, and damages and
reasonable costs and expenses (including reasonable attorney’s fees and
expenses) related thereto.

“Material Adverse Effect” means a material adverse effect on the business,
results of operations or financial condition of the Company, other than effects
resulting from: (i) general economic conditions in any of the markets or
geographical areas in which the Company operates; (ii) changes in economic
conditions or the financial, banking, currency or capital markets in general;
(iii) other conditions generally affecting any of the industries in which the
Company operates; (iv) acts of God, calamities, national or international
political or social conditions, including the engagement by any country in
hostilities, whether commenced before or after the date hereof, and whether or
not pursuant to the declaration of a national emergency or war, or the
occurrence of any military or terrorist attack; (v) changes in law or in GAAP or
interpretations thereof; (vi) any actions taken, or failures to take action, or
such other changes or events, in each case, required by this Agreement or to
which Buyer has expressly consented; or (vii) the announcement or pendency of
the transactions contemplated by this Agreement, including by reason of the
identity of Buyer or any communication by Buyer regarding the plans or
intentions of Buyer with respect to the conduct of the business of the Company.

“Person” means any individual, corporation, company, partnership (limited or
general), joint venture, limited liability company, association, trust or other
entity.

3

 

“Power Supply Agreement” means the Agreement, made as of January 1, 1993, as
amended as of May 1, 2006, by and between Seller and the Company, and as may be
further amended prior to the Closing.

“Tax” means any foreign, federal, state, county or local income, sales and use,
excise, franchise, occupancy, real and personal property, gross receipt, capital
stock, production, business and occupation, disability, employment, payroll,
severance, or withholding tax or other tax, duty, custom, levy, fee, assessment
or charge in the nature of (or similar to) taxes imposed by any Taxing Authority
or other Governmental Authority, including any interest, addition to Tax or
penalties related thereto.

“Tax Allocation Agreements” means the tax allocation agreements listed on
Schedule 1.1(c), as they may be amended prior to the Closing.

“Tax Return” means any return, report, declaration, information return or other
document filed or required to be filed with any Taxing Authority with respect to
Taxes.

“Taxing Authority” means the IRS and any other domestic or foreign Governmental
Authority responsible for the administration of any Tax.

“Working Capital” means the working capital of the Company as calculated in
accordance with Schedule 1.1(d) hereto.

Section 1.2            Other Definitions. Each of the following terms is defined
in the Section set forth opposite such term:

DEFINED TERM CROSS-REFERENCE Allocation Section 7.6(b) Asserted Liability
Section 9.4(a) Base Purchase Price Section 2.2 Buyer Preamble Claims Notice
Section 9.4(a) Closing Section 3.1 Closing Date Section 3.1 Commitment
Section 5.8 Company Recitals Company GAAP Financial Statements Section 4.7
Consolidated Return Section 7.3(a) Contest Section 7.5(a) Contracts
Section 4.16(a) Dispute Notice Section 3.3(d) Downward Final Working Capital
Adjustment Section 3.3(f) Election Section 7.6(a) Electric Agreement
Section 3.2(a)(iii) Estimated Closing Adjustment Section 3.3(b) Estimated
Working Capital Section 3.3(a) FERC Section 6.12

 

  Section 3.3(g) Final Working Capital Section 3.3(e) Final Working Capital
Adjustment Section 3.3(f) Gas Agreement Section 3.2(a)(iv) Gas Arrangement
Section 6.12 Indemnifying Party Section 9.4(a) Indemnitee Section 9.4(a)
Insurance Policies Section 4.20 Interim Financial Statements Section 4.7 Leases
and Licenses Section 4.21(b) Notice of Proposed Adjustments Section 7.1(c)
NYSPSC Section 4.5 Owned Real Property Section 4.21(a) PAPUC Section 4.5 Permits
Section 4.11(a) Preliminary Closing Statement Section 3.3(c) Proposed Allocation
Section 7.6(b) Seller Preamble Seller Schedules Section 6.8(b) Shares Recitals
Transition Services Agreement Section 3.2(a)(v) Treasury Regulations
Section 7.6(a) Updated Schedules Section 6.8(a) Upward Final Working Capital
Adjustment Section 3.3(f)

4

 

 

 

ARTICLE II
PURCHASE OF SHARES

Section 2.1            Purchase of Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing Seller shall sell to
Buyer, and Buyer shall purchase from Seller, the Shares.

Section 2.2            Purchase Price. The base purchase price for the Shares
shall be Thirteen Million One Hundred Sixteen Thousand Nine Hundred Twenty-Four
and 07/100 Dollars ($13,116,924.07) (the “Base Purchase Price”), subject to
adjustment as provided in Section 3.3 below; provided, however, that that such
adjustment shall not increase the Base Purchase Price by more than Three Million
Dollars ($3,000,000). On the Closing Date, Buyer shall pay to Seller, by wire
transfer of immediately available funds to an account designated by Seller, an
amount equal to the Base Purchase Price plus or minus, as applicable, any
adjustment required pursuant to Section 3.3(b); provided, however, that such
adjustment shall not increase the Base Purchase Price by more than Three Million
Dollars ($3,000,000). The Final Purchase Price shall be calculated in accordance
with Section 3.3; provided, however, that the adjustments and calculations in
accordance with Section 3.3 shall not increase the Base Purchase Price by more
than Three Million Dollars ($3,000,000). The parties agree that, subject to the
Company, in its sole discretion, redeeming all or a portion of such bonds prior
to the Closing or Seller, in its sole discretion,

5

 

subsequently agreeing to an arrangement whereby Buyer redeems (and Buyer bears
all costs and expenses of redeeming) all or a portion of such bonds
simultaneously with the Closing, bonds in a principal amount not to exceed Three
Million Two Hundred Thousand Dollars ($3,200,000) issued by the Company under
the Indenture will remain outstanding as of the Closing and the Company shall
continue to have immediately after the Closing all of the obligations arising
from such bonds and the Indenture that the Company had immediately prior to the
Closing.

ARTICLE III
THE CLOSING

Section 3.1            Closing. Upon the terms and subject to the conditions set
forth in this Agreement, the closing of the purchase and sale of the Shares and
the other transactions contemplated by this Agreement (the “Closing”) shall take
place at the offices of Seller, One Blue Hill Plaza, Pearl River, NY 10965, at
10:00 A.M. local time on the last Business Day of the month in which the
conditions to the Closing set forth in Article VIII (other than conditions which
by their nature can be satisfied only at the Closing) have been satisfied or
waived, or at such other time or place as Buyer and Seller may agree. The date
on which the Closing actually occurs is hereinafter referred to as the “Closing
Date.” The ownership point of demarcation as between Seller and the Company as
of the Closing with respect to the electric and gas facilities set forth on
Schedule 3.1 shall be as described on Schedule 3.1.

Section 3.2            Closing Deliverables.

(a)                Seller Closing Deliverables. At the Closing, Seller shall
deliver, or cause to be delivered, to Buyer (or, in the case of the Books and
Records, make them available to Buyer, subject to Section 6.9):

(i)                 the certificate or certificates evidencing the Shares, duly
executed in blank or accompanied by stock powers duly executed in blank, in
proper form for transfer;

(ii)               the Books and Records;

(iii)             the Electric Supply Agreement, in the form attached hereto as
Exhibit A (the “Electric Agreement”), duly executed and delivered by an
authorized officer of Seller;

(iv)             the Gas Supply and Transportation Agreement, in the form
attached hereto as Exhibit B (the “Gas Agreement”), duly executed and delivered
by an authorized officer of Seller;

(v)               the Transition Services Agreement, in substantially the form
attached hereto as Exhibit C (the “Transition Services Agreement”), duly
executed and delivered by an authorized officer of Seller;

(vi)             evidence of the resignation or removal, as of the Closing, of
all directors and officers of the Company immediately prior to the Closing; and

6

 

(vii)           all other certificates, agreements, instruments or documents
required to be delivered by Seller at the Closing pursuant to this Agreement.

(b)               Buyer Closing Deliverables. At the Closing, Buyer shall
deliver, or cause to be delivered, to Seller:

(i)                 the Base Purchase Price plus or minus any adjustment
required pursuant to Section 3.3(b) in accordance with Section 2.2;

(ii)               the Electric Agreement, duly executed and delivered by an
authorized officer of the Company together with the “Cash Security” or “PCL&P
L/C” in the “Initial Amount” (as such quoted terms are defined in such
agreement) and as otherwise required by such agreement;

(iii)             the Gas Agreement, duly executed and delivered by an
authorized officer of the Company together with the “Cash Security” or “PCL&P
L/C” in the “Initial Amount” (as such quoted terms are defined in such
agreement) and as otherwise required by such agreement;

(iv)             the Transition Services Agreement, duly executed and delivered
by an authorized officer of the Company together with the “Cash Security” or
“PCL&P L/C” in the “Initial Amount” (as such quoted terms are defined in such
agreement) and as otherwise required by such agreement;

(v)               the releases required by Section 9.8, duly executed by
authorized officers of Buyer and the Company; and

(vi)             all other certificates, agreements, instruments or documents
required to be delivered by Buyer at the Closing pursuant to this Agreement.

Section 3.3            Purchase Price Adjustment.

(a)                No later than five (5) Business Days prior to the Closing
Date, Seller shall prepare and deliver to Buyer a statement setting forth in
reasonable detail, including each of the components described on
Schedule 1.1(d), Seller’s good faith estimate of the Working Capital as of the
Closing Date (the “Estimated Working Capital”).

(b)               On the Closing Date, the Base Purchase Price shall be
(i) increased, if the Estimated Working Capital exceeds $0, by an amount equal
to such excess up to a maximum of $3,000,000 (notwithstanding that the Estimated
Working Capital may exceed $0 by more than $3,000,000) or (ii) decreased, if the
Estimated Working Capital is less than $0, by an amount equal to the absolute
value of such negative amount (such increase or decrease, as the case may be,
being the “Estimated Closing Adjustment”).

(c)                Within sixty (60) days following the Closing Date, Buyer
shall deliver or cause to be delivered to Seller a statement (the “Preliminary
Closing Statement”) setting forth in reasonable detail Buyer’s good faith
calculation of the Working Capital as of the Closing Date, along with a copy of
the computations and workpapers used in connection with the Preliminary Closing
Statement (it being understood that, if Buyer or the Company employs a firm of
independent accountants in connection with the preparation of the Preliminary
Closing Statement, Buyer shall cause such independent accountants to make
available to Seller any computations and workpapers used in connection with the
preparation of the Preliminary Closing Statement). Seller shall make available
to Buyer and its independent accountants such access to such Books and Records
as may be reasonably requested by Buyer to prepare the Preliminary Closing
Statement.



7

 

 

(d)               Seller shall have thirty (30) days following receipt of the
Preliminary Closing Statement to review the calculation of the Working Capital
as of the Closing Date set forth therein and to notify Buyer in writing if
Seller disputes the amount of the Working Capital as of the Closing Date set
forth in the Preliminary Closing Statement (the “Dispute Notice”), specifying
the reasons therefor in reasonable detail. In connection with Seller’s review,
Buyer shall cause to be provided to Seller and its representatives reasonable
access, during normal business hours and upon reasonable notice, to all relevant
work papers, schedules, memoranda and other documents prepared by Buyer, the
Company or their respective representatives (including any independent
accounting firm) in connection with the preparation of the Preliminary Closing
Statement and the calculation of the Working Capital as of the Closing Date set
forth therein, and to personnel of Buyer, the Company and of their respective
representatives (including any independent accounting firm) who contributed to
or have knowledge of the preparation of the Preliminary Closing Statement and
the calculation of the Working Capital as of the Closing Date set forth therein
and any other information which Seller reasonably requests, and Buyer shall, and
shall cause the Company and the respective representatives of the Buyer and the
Company (including any independent accounting film) to, cooperate reasonably
with Seller and its representatives in connection therewith.

(e)                In the event that Seller shall deliver a Dispute Notice to
Buyer, Buyer and Seller shall cooperate in good faith to resolve such dispute as
promptly as practicable and, upon such resolution, if any, any adjustments to
the Preliminary Closing Statement and the calculation of the Working Capital as
of the Closing Date set forth therein shall be made in accordance with the
agreement of Buyer and Seller. If Buyer and Seller are unable to resolve any
such dispute within fifteen (15) Business Days of Seller’s delivery of such
Dispute Notice (or such longer period as Buyer and Seller shall agree in
writing), such dispute shall be resolved by the Independent Accounting Film, and
such determination shall be final and binding on the parties hereto. The
Independent Accounting Firm shall consider only those items and amounts as to
which Buyer and Seller have disagreed within the time periods and on the terms
specified above. In making such determination, the Independent Accounting Firm
may rely only upon information submitted to it by Buyer and Seller. Seller shall
provide the Independent Accounting Firm with such access to such Books and
Records as may still be in the possession of Seller as may be reasonably
requested by such Independent Accounting Firm to conduct its review. The
Independent Accounting Firm shall be instructed to use reasonable best efforts
to deliver to Buyer and Seller a written report setting forth the resolution of
each disputed matter within thirty (30) days of submission of such dispute to it
and, in any case, as promptly as practicable after such submission. Any expenses
relating to the engagement of the Independent Accounting Firm in respect of its
services pursuant to this Section 3.3(e) shall be shared equally by Buyer and
Seller. The “Final Working Capital” shall be (i) if no Dispute Notice has been
timely delivered by Seller, the Working Capital as of the Closing Date set forth
in the Preliminary Closing Statement, or (ii) if a Dispute Notice has been
timely delivered by Seller, the Working Capital as of the Closing Date set forth
in the Preliminary

8

 

Closing Statement, as adjusted to take into account the resolution of such
dispute in accordance with this Section 3.3(e).

(f)                The “Final Working Capital Adjustment” shall equal (i) if the
Final Working Capital exceeds the Estimated Working Capital, an amount equal to
the Final Working Capital minus the Estimated Working Capital (any such amount,
an “Upward Final Working Capital Adjustment”) or (ii) if the Final Working
Capital is less than the Estimated Working Capital, an amount equal to the
Estimated Working Capital minus the Final Working Capital (any such amount, a
“Downward Final Working Capital Adjustment”).

(g)               The “Final Purchase Price” shall equal (i) the Base Purchase
Price, (ii) plus or minus any adjustment required pursuant to Section 3.3(b),
(iii) (A) plus any Upward Final Working Capital Adjustment or (B) minus any
Downward Final Working Capital Adjustment, provided, however, that any increase
to the Base Purchase Price resulting from the foregoing shall be limited to
$3,000,000 in the aggregate.

(h)               If the Final Working Capital Adjustment is (i) an Upward Final
Working Capital Adjustment, then Buyer shall pay such amount to Seller or (ii) a
Downward Final Working Capital Adjustment, then Seller shall pay such amount to
Buyer. Any payments required to be made by Buyer or by Seller pursuant to this
Section 3.3(h) shall be delivered within five (5) Business Days after the
determination of the Final Working Capital pursuant to Section 3.3(e), by wire
transfer of immediately available funds, without deduction, set-off,
counterclaim or withholding, together with interest thereon from the Closing
Date to the date of payment at the U.S. dollar prime rate per annum of JP Morgan
Chase Bank in effect on the Closing Date. Such interest shall be calculated
based on a year of 365 days and the number of days elapsed since the Closing
Date.

(i)                 Buyer agrees that, from the Closing through the date on
which the Final Working Capital becomes finally determined, it shall not, and
shall cause the Company not to, take any action with respect to any accounting
books, records, policies or procedures on which the calculation of the Working
Capital as of the Closing Date is to be based that (i) are inconsistent with the
practices of the Company prior to the Closing Date or (ii) would make it
impossible or impracticable to calculate the Working Capital as of the Closing
Date in the manner and using the methods required hereby.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as follows:

Section 4.1            Organization and Related Matters.

(a)                The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
and has the corporate power and authority to carry on its business as it is now
being conducted and to own, lease or operate all of its properties and assets;
and is duly licensed or qualified to do business and is in good standing in each
state in which the nature of the business there conducted by it or the character
of the assets there owned by it makes such qualification or licensing necessary,
except where the failure to be so qualified or licensed would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each such other state is listed on Schedule 4.1(a).



9

 

 

(b)               Seller is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of New York.

Section 4.2            Subsidiaries. The Company does not have any subsidiaries
or own, or have any obligation to acquire, any equity interests in another
Person.

Section 4.3            Authority. Seller has the corporate power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Seller and
the consummation by Seller of the transactions contemplated hereby have been
duly and validly approved by all requisite corporate action on the part of
Seller, and no other corporate proceedings on the part of Seller are necessary
to approve this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Seller and,
assuming the due authorization, execution and delivery of this Agreement by
Buyer, constitutes the valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally, and to
general principles of equity (whether considered in a proceeding at law or in
equity).

Section 4.4            No Violation. Except as set forth on Schedule 4.4 and
assuming that the filings, notifications, authorizations, consents and/or
approvals referred to in Section 4.5 (including Schedule 4.5) are, as
applicable, duly made and/or obtained, neither the execution and delivery of
this Agreement by Seller nor the consummation by Seller of the transactions
contemplated hereby will (a) violate any provision of the Certificate of
Incorporation or Bylaws of Seller or the Articles of Incorporation or Bylaws of
the Company, (b) violate in any material respect any law applicable to Seller,
the Company or any of their respective properties or assets, (c) result in the
creation of any Encumbrance that has a material effect upon any of the Shares or
upon any of the assets or properties of the Company, or (d) violate, conflict
with, result in a breach of, or constitute a default under, any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other contract
to which Seller or the Company is a party or by which Seller or the Company or
any of their respective properties or assets may be bound, except in the case of
clauses (a) and (d) above, for such violations, Encumbrances, conflicts,
breaches or defaults which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.5            Consents and Approvals. Except for (i) any and all
approvals of the Pennsylvania Public Utility Commission (the “PAPUC”) and the
New York State Public Service Commission (the “NYSPSC”) required by applicable
law with respect to the transactions contemplated by this Agreement, the
Electric Agreement, the Gas Agreement and the Transition Services Agreement,
(ii) the filings, notifications, authorizations, consents or approvals listed on
Schedule 4.5, and (iii) such other filings, notifications, authorizations,
consents or approvals, the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no consents or approvals of or filings or registrations with any
Governmental Authority or other third party are necessary in connection with the
execution and delivery of this Agreement, the Electric Agreement, the Gas
Agreement and the Transition Services Agreement by Seller or the consummation by
Seller of the transactions contemplated hereby and thereby.



10

 

 

Section 4.6            Stock Ownership; Capitalization. Seller owns,
beneficially and of record, all of the Shares, free and clear of all
Encumbrances. Upon consummation of the transactions contemplated hereby, Buyer
will own all of the issued and outstanding capital stock of the Company free and
clear of all Encumbrances. Seller has the full and unrestricted power to sell,
assign, transfer and deliver the Shares to Buyer upon the terms and subject to
the conditions of this Agreement. All of the Shares are duly authorized, validly
issued, fully paid, nonassessable and free of any preemptive rights. There is no
outstanding option, warrant, right, subscription, call, preemptive right,
convertible or exchangeable security, or other agreement or right of any kind to
purchase or otherwise acquire any capital stock of the Company. There is no
outstanding contract or other agreement of Seller or the Company to purchase,
redeem or otherwise acquire any outstanding shares of capital stock of the
Company.

Section 4.7            Financial Statements. Seller has made available to Buyer
true and correct copies of (i) the audited balance sheets of the Company at
December 31, 2013 and December 31, 2014 and the audited statements of operations
and cash flows of the Company for the periods then-ended (collectively, the
“Company GAAP Financial Statements”) and (ii) the unaudited balance sheet of the
Company for the three (3) month period ended June 30, 2015 and the unaudited
statements of operations and cash flows of the Company for the period then-ended
(the “Interim Financial Statements”). The Company GAAP Financial Statements and
Interim Financial Statements have been prepared in accordance with GAAP,
consistently applied throughout the periods involved (except as disclosed in the
footnotes thereto), and fairly present, in all material respects, the financial
position of the Company as of the dates thereof and the results of operations
and cash flows of the Company for the periods then ended, subject, in the case
of unaudited statements, to normal year-end audit adjustments and the absence of
notes thereto.

Section 4.8            No Brokers. No broker, investment banker, financial
advisor or similar intermediary is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission from Seller or any of its
Affiliates in connection with this Agreement or the transactions contemplated
hereby.

Section 4.9            Legal Proceedings. Except as set forth on Schedule 4.9,
(i) there are no pending or, to the Knowledge of Seller, threatened actions or
proceedings, at law or in equity, by or before any Governmental Authority
against Seller or the Company or any of their respective properties or assets
that (a) challenge the validity or enforceability of this Agreement or seek to
enjoin or prohibit the consummation of the transactions contemplated by this
Agreement or (b) if adversely determined, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and
(ii) there is no outstanding injunction, order, judgment or decree by or with
any Governmental Authority, other than such injunctions, orders, judgments or
decrees that are publicly available, to which the Company or any of its
properties or assets is subject, which would, individually or in the aggregate,
reasonably be expected to materially affect the Company, its properties or
assets.

Section 4.10        Undisclosed Liabilities. Except for (i) those liabilities or
items set forth on Schedule 4.10 or any other Schedule to this Agreement,
(ii) those liabilities that are reflected or reserved against on the Company
GAAP Financial Statements (or the notes thereto) or the Interim Financial
Statements, and (iii) liabilities incurred since June 30, 2015, in the ordinary
course of business consistent with past practice, the Company has not incurred
any liabilities of any nature, whether or not accrued, contingent or otherwise,
that would be required by GAAP to be reflected or reserved against on (or
disclosed in the footnotes to) a balance sheet of the Company and which, in the
aggregate, would be material and there are no liabilities of the Company of
which Seller has Knowledge that (i) are not required by GAAP to be so disclosed
and (ii) would reasonably be expected to have a Material Adverse Effect if
determined adversely to the Company.



11

 

 

Section 4.11        Compliance with Applicable Law.

(a)                Except as set forth on Schedule 4.11, the Company possesses
or holds all licenses, permits and authorizations of Governmental Authorities
(other than Environmental Permits (which are addressed solely in Section 4.19))
(“Permits”) required under applicable law for the conduct of its business as now
conducted, all such Permits are in full force and effect, and neither Seller nor
the Company has received written notice asserting any violation of any Permit,
except for such failures to possess or hold any Permit, for such failures of any
Permit to be in full force and effect and for such violations, if any, which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b)               Except as set forth on Schedule 4.11, the Company is in
material compliance with laws applicable to it or any of its assets, properties
or operations.

Section 4.12        Absence of Certain Changes. Except (i) as set forth on
Schedule 4.12, (ii) as reflected on the Interim Financial Statements, or
(iii) as otherwise contemplated or permitted by this Agreement, since
December 31, 2014, the Company (x) has conducted its business in the ordinary
course of business consistent with past practice and (y) has not:

(a)                made any commitment for any capital expenditure where the
amount of such commitment that will remain to be made after the Closing Date
will exceed 5250,000 in the aggregate;

(b)               incurred any Indebtedness where the principal amount of such
Indebtedness that remains to be paid after the Closing Date will be in excess of
$250,000 in the aggregate;

(c)                made any loan to, guaranteed any Indebtedness of, or
otherwise incurred such Indebtedness on behalf of, any other Person where the
principal amount of such loan, guarantee or Indebtedness for which the Company
will remain responsible after the Closing Date, individually or in the
aggregate, is in excess of $250,000 in the aggregate;

(d)               amended its Articles of Incorporation or Bylaws;

(e)                paid, discharged, settled or satisfied any claim, liability
or obligation (absolute, accrued, asserted or unasserted, contingent or
otherwise), except (1) where the amount that remains to be paid after the
Closing Date is $250,000 or less, and (2) for the repayment of Indebtedness or
payment of contractual obligations when due in the ordinary course of business;

12

 

(f)                renewed, amended, modified or terminated any of its
contracts, or assigned any of its rights thereunder, except (1) for such
renewals, amendments, modifications, terminations, or assignments, as well as
the expiration of contracts, as may be effectuated by the terms of such
contracts without affirmative act by the Company, (2) as may have been made in
the ordinary course of business, or (3) as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

(g)               suffered or experienced any changes in its business or
operations since the date of the balance sheet contained in the Interim
Financials Statements which, individually or in the aggregate, has had, or would
reasonably be expected to have, a Material Adverse Effect; or

(h)               agreed, whether in writing or otherwise, to take any of the
actions specified in this Section 4.12, except as expressly contemplated by this
Agreement.

Section 4.13        Intellectual Property.

(a)                Schedule 4.13 sets forth a list of all material U.S.:
(i) patents and patent applications; (ii) trademark registrations and
applications (including Internet domain name registrations); (iii) copyright
registrations and applications; and (iv) unregistered common law trademarks and
service marks material to the business of the Company, in each case owned by the
Company.

(b)               Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 4.13, (i) to the Knowledge of Seller, the conduct of the business of
the Company does not infringe or otherwise violate the intellectual property
rights of any Person, and there is no claim pending or, to the Knowledge of
Seller, threatened against the Company alleging such infringement or other
violation; (ii) to the Knowledge of Seller, no Person is infringing or otherwise
violating any intellectual property right owned by the Company, and no claims
are pending or, to the Knowledge of Seller, threatened against any Person by the
Company alleging such infringement or other violation; and (iii) the Company has
the right to use all of the intellectual property that is material to the
conduct by the Company of its business as currently conducted.

Section 4.14        Employees; Employee Benefit Plans. Other than the Company’s
officers, who are employees of an Affiliate of the Company and who shall resign
their positions with the Company effective as of the Closing, the Company does
not have any employees and does not maintain any Employee Benefit Plan. The
Company does not have any liability to fund any Employee Benefit Plan.

Section 4.15        Taxes. Except as set forth on Schedule 4.15 and except for
any inaccuracies with respect to any of the representations and warranties in
this Section 4.15 as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(a)                The Company (and any affiliated group of which the Company is
a member) has timely filed with the appropriate taxing authorities all Tax
Returns required to be filed (taking into account all valid extensions) and all
such Tax Returns are complete and accurate. No Taxing Authority has asserted in
writing that the Company is required to file Tax Returns and/or pay Taxes in any
jurisdiction where the Company does not currently file Tax Returns.

13

 

(b)               All Taxes that are due and payable by the Company before the
date hereof have been timely paid, except such Taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
the relevant financial statements.

(c)                There are no Encumbrances on any of the assets of the Company
that arose in connection with any failure to pay any Taxes (other than Taxes
that are not due as of the date hereof). There are no “reportable transactions”
within the meaning of Section 6707A(c)(1) of the Code and Treasury Regulations
Section 1.6011-4(b) which have been or are required to be reported to any Taxing
Authority by or on behalf of the Company.

(d)               No material audit or other administrative or court proceeding
is pending with regard to any Tax Returns of the Company, and the Company has
not received any written notice that any such material audit or other
administrative or court proceeding is threatened with respect to any Tax Return
filed by or with respect to the Company.

(e)                The Company has not requested an extension of time within
which to file any Tax Return in respect of any taxable year which has
subsequently not been filed and no outstanding waivers or comparable consents
regarding the application of the statute of limitations with respect to any
Taxes or Tax Returns has been given by or on behalf of the Company.

Section 4.16        Contracts.

(a)                Schedule 4.16 sets forth a complete and accurate list, as of
the date hereof, of (i) all contracts (including the Indenture and all contracts
for the repayment of Indebtedness), other than contracts and any Indebtedness
between Seller and the Company that will expire or be terminated on or prior to
the Closing, pursuant to which (A) the Company is a party and (B) the Company
has non-contingent obligations to the contract counterparty in excess of
S250,000 per annum, (ii) all contracts other than contracts between Seller and
the Company that will expire or be terminated on or prior to the Closing,
pursuant to which (A) the Company is a party and (B) the contract counterparty
has non-contingent obligations to the Company in excess of $250,000 per annum,
(iii) all Encumbrances with respect to the assets of the Company or the Shares,
which secure repayment of any Indebtedness of the Company, and (iv) all
contracts that limit or purport to limit the Company in any line of business or
with any Person or in any geographic area (the contracts referenced in clauses
(i), (ii), (iii), and (iv) are referred to herein collectively as the
“Contracts”). Except as set forth in Schedule 4.16, neither Seller nor the
Company has received written notice of a cancellation of or an intent to cancel
any Contract the cancellation of which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)               Except as set forth on Schedule 4.16, assuming the due
authorization, execution and delivery by the other parties thereto, each
Contract is legal, valid, binding, and enforceable against the Company and, to
the Knowledge of Seller, the other parties thereto, is in full force and effect,
and will not cease to be in full force and effect as a result of the
consummation of the transactions contemplated by this Agreement.

(c)                Except as set forth on Schedule 4.16, the Company is not in
material breach of, or default under, any Contract and, to the Knowledge of
Seller, no other party to any Contract is in material breach thereof or default
thereunder. True and complete copies of all such Contracts including all
amendments and modifications thereof have been made available to Buyer.



14

 

 

Section 4.17        Title to Assets. Except as set forth in Schedule 4.17, the
Company has good title to all real and personal property and other assets on its
books that is reflected as owned by the Company on the Company’s balance sheet
at December 31, 2014 and June 30, 2015 included as part of the Company GAAP
Financial Statements and the Interim Financial Statements, respectively, or
acquired in the ordinary course of business consistent with past practice since
December 31, 2014 or June 30, 2015, as appropriate, which would have been
required to be reflected on such balance sheet if acquired on or prior to such
date, other than assets which have been disposed of in the ordinary course of
business and other than assets with respect to which the failure to have good
title does not materially affect the operations of the Company conducted in the
ordinary course of business consistent with past practice. The Company has valid
leasehold interests in all personal property which it leases other than personal
property with respect to which the failure to have valid leasehold interests
does not materially affect the operations of the Company conducted in the
ordinary course of business consistent with past practice. None of the material
properties and assets of the Company is subject to any Encumbrance, except for
Encumbrances set forth on Schedule 4.17 or reflected in the Company GAAP
Financial Statements or the Interim Financial Statements.

Section 4.18        Transactions with Certain Persons. Except as set forth on
Schedule 4.18, neither any officer, director or employee of Seller or the
Company, nor any member of any such Person’s immediate family, is a party to any
material transaction with the Company, including any contract or other binding
arrangement (a) providing for the furnishing of material services by such Person
(except in such Person’s capacity as an officer, director, employee or
consultant of Seller or the Company), (b) providing for the rental of material
real or personal property from such Person, or (iii) otherwise requiring
material payments (whether pursuant to Indebtedness or otherwise) to such Person
(other than for services as an officer, director, employee or consultant of
Seller or the Company).

Section 4.19        Environmental Laws. Except as set forth on Schedule 4.19:
(i) to the Knowledge of Seller, the Company is in compliance in all material
respects with all applicable Environmental Laws, and possesses and is in
compliance with all material Environmental Permits required under such laws, for
the conduct of its business operations as currently conducted, and (ii) no
written notice, demand, request for information, citation or complaint has been
received by the Company from and, to the Knowledge of Seller, no action or
proceeding is pending or threatened by, any Governmental Authority against the
Company, with respect to any applicable Environmental Law. To the knowledge of
the Seller, the Company has never owned a manufactured gas plant.

Section 4.20        Insurance Coverage. The Company has furnished to Buyer a
true and correct list, as of the date hereof, of all policies of insurance
maintained by or for the benefit of the Company relating to the assets,
properties, business, operations, employees, officers or directors of the
Company (the “Insurance Policies”) (provided that, in accordance with
Section 6.10, from and after the Closing, none of the Insurance Policies will be
available to Buyer or its Affiliates (including, from and after the Closing, the
Company)).



15

 

 

Section 4.21        Real Property.

(a)                Schedule 4.21(a) identifies the parcels of real property
owned in fee by the Company (collectively, the “Owned Real Property”). Except as
set forth on Schedule 4.21(a), there are no pending or, to the Knowledge of
Seller, threatened condemnation proceedings against the Owned Real Property and
there are no outstanding options, rights of first offer or rights of first
refusal to purchase such Owned Real Property or any portion thereof

(b)               Schedule 4.21(b) lists all leases and licenses of real
property to which the Company requiring the payment of more than $125,000
(collectively, the “Leases and Licenses”).

(c)                There are no pending or, to the Knowledge of Seller,
threatened condemnation proceedings against any of the real property governed by
the Leases and Licenses.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

Section 5.1            Organization and Related Matters. Buyer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of New York.

Section 5.2            Authority. Buyer has full power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Buyer and the
consummation by Buyer of the transactions contemplated hereby have been duly and
validly approved by all requisite action on the part of Buyer, and no other
proceedings on the part of Buyer are necessary to approve this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Buyer and, assuming the due authorization,
execution and delivery of this Agreement by Seller, constitutes the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally, and to general principles of equity (whether
considered in a proceeding at law or in equity).

Section 5.3            No Violation. Assuming that the filings, notifications,
authorizations, consents and/or approvals referred to in Section 5.4 (including
Schedule 5.4) are, as applicable, duly made and/or obtained, neither the
execution and delivery of this Agreement by Buyer nor the consummation by Buyer
of the transactions contemplated hereby will (a) violate any provision of the
Certificate of Incorporation or Bylaws or other organizational documents of
Buyer, (b) violate any law applicable to Buyer or any of its properties or
assets, or (c) violate, conflict with, result in a breach of, or constitute a
default under, any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other contract to which Buyer is a party or by which Buyer
or any of its properties or assets may be bound, except, in the case of clauses
(a) through (c) above, for such violations, conflicts, breaches or defaults
which would not, individually or in the aggregate, prevent or materially delay
the consummation of the transactions contemplated by this Agreement or the
performance by Buyer of any of its obligations hereunder.



16

 

 

Section 5.4            Consents and Approvals. Except for (i) any and all
approvals of the Pennsylvania Public Utility Commission (the “PAPUC”) and the
New York State Public Service Commission (the “NYSPSC”) required by applicable
law with respect to the transactions contemplated by this Agreement, the
Electric Agreement, the Gas Agreement and the Transition Services Agreement,
(ii) the filings, notifications, authorizations, consents or approvals listed in
Schedule 5.4, and (iii) such other filings, notifications, authorizations,
consents or approvals, the failure of which to make or obtain would not,
individually or in the aggregate, prevent or materially delay the consummation
of the transactions contemplated by this Agreement, the Electric Agreement, the
Gas Agreement or the Transition Services Agreement or the performance by Buyer
of any of its obligations hereunder or thereunder, no consents or approvals of
or filings or registrations with any Governmental Authority or other third party
are necessary in connection with the execution and delivery by Buyer of this
Agreement, the Electric Agreement, the Gas Agreement or the Transition Services
Agreement or the consummation by Buyer of the transactions contemplated hereby
and thereby.

Section 5.5            Legal Proceedings. There are no pending or, to the
knowledge of Buyer, threatened actions or proceedings, at law or in equity, by
or before any Governmental Authority against Buyer or any of its properties or
assets that (a) challenge the validity or enforceability of this Agreement or
seek to enjoin or prohibit the consummation of the transactions contemplated by
this Agreement or (b) if adversely determined, would, individually or in the
aggregate, prevent or materially delay the consummation of the transactions
contemplated by this Agreement or the performance by Buyer of any of its
obligations pursuant to this Agreement. There is no outstanding injunction,
order, judgment or decree by or with any Governmental Authority to which Buyer
or any of its properties or assets is subject which would, individually or in
the aggregate, prevent or materially delay the performance by Buyer of any of
its obligations pursuant to this Agreement.

Section 5.6            Investment Intent of Buyer. The Shares will be acquired
by Buyer for its own account and not for the purpose of a distribution. Buyer
confirms that it has been afforded the opportunity to ask questions and receive
answers regarding the Company and has reviewed the data and information it
requested from Seller and the Company in connection with this Agreement. Buyer
will refrain from transferring or otherwise disposing of any of the Shares
acquired by it, or any interest therein, in such manner as to violate any
registration provision of the Securities Act of 1933, as amended, or any
applicable state securities law regulating the disposition thereof Buyer agrees
that the certificates representing the Shares may bear legends to the effect
that the Shares have not been registered under the Securities Act of 1933, as
amended, or such other state securities laws, and that no interest therein may
be transferred or otherwise disposed of in violation of the provisions thereof

Section 5.7            Brokers. No broker, investment banker, financial advisor
or similar intermediary is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission from Buyer, or any Affiliate of
Buyer, in connection with this Agreement or the transactions contemplated
hereby.



17

 

 Section 5.8            Financial Resources. Buyer has delivered, or caused to
be delivered, to Seller, a correct, complete and fully executed copy of a signed
commitment letter, dated September 9, 2015, from Manufacturers and Traders Trust
Company to provide debt financing to Buyer in the aggregate amount of
$12,000,000 (the “Commitment”). As soon as practicable after the date of this
Agreement, Buyer will file a registration statement with the U.S. Securities and
Exchange Commission to register shares of its common stock for sale to its
current shareholders in a “rights” offering to raise equity capital. Buyer shall
have at the Closing sufficient cash to consummate the transactions contemplated
hereby and to pay all related fees and expenses. The Commitment has not been
amended or modified, and the respective commitments contained in the Commitment
have not been withdrawn or rescinded in any respect. The Commitment is in full
force and effect and is a legal, valid and binding obligation of Buyer and, to
the Knowledge of Buyer, the other parties thereto. Buyer is not in breach of any
of the terms or conditions set forth in the Commitment and no event has occurred
which, with or without notice, lapse of time or both, would reasonably be
expected to constitute a breach or failure to satisfy a condition precedent set
forth therein. Buyer has paid any and all commitment or other fees required by
the Commitments that are due as of the date hereof. Notwithstanding the delivery
of the Commitment to Seller and the Buyer’s representations and warranties
concerning them, Buyer acknowledges and agrees that Buyer’s obligations
hereunder are not contingent on (a) Buyer obtaining any financing for the
consummation of the transactions contemplated by this Agreement, including
pursuant to the Commitment, or (b) Buyer’s satisfaction of any conditions to the
effectiveness of any financing, including any conditions relating to the
effectiveness of the Commitment.

Section 5.9            Opportunity for Independent Investigation. Prior to its
execution of this Agreement, Buyer has conducted to its satisfaction an
independent investigation and verification of the current condition and affairs
of the Company. In making its decision to execute this Agreement and to purchase
the Shares, Buyer has relied and will rely solely upon the results of such
independent investigation and verification and the accuracy and completeness of
the express representations and warranties of Seller set forth in this Agreement
as well as the terms and conditions of this Agreement.

Section 5.10        No Knowledge of Seller’s Breach. To the Knowledge of Buyer,
there has been no breach of any representation or warranty by Seller and there
is no other condition or circumstance that would excuse Buyer from timely
performance of its obligations hereunder.

Section 5.11        Bankruptcy. There are no bankruptcy, reorganization, or
arrangement proceedings pending against, being contemplated by, or to the
knowledge of Buyer, threatened against Buyer.

ARTICLE VI
COVENANTS

Section 6.1            Conduct of Business. From the date hereof until the
earlier of the Closing Date or the termination of this Agreement pursuant to the
terms hereof: (a) except for the events or circumstances described in
Schedule 6.1, (b) except as otherwise contemplated or permitted by this
Agreement and (c) except to the extent that Buyer otherwise consents in writing
(which consent shall not be unreasonably delayed, conditioned or withheld),
Seller shall cause the Company to conduct its business in the ordinary course of
business consistent with past practices except as otherwise provided in this
Agreement, and use commercially reasonable efforts to: (i) preserve intact its
present organization; (ii) maintain in effect all material Permits necessary to
carry on its business as currently conducted; and (iii) preserve material
existing relationships with its customers, suppliers and others having material
business relationships with it. Without limiting the generality of the
foregoing, during the period from the date hereof to the Closing Date, Seller
shall cause the Company to:



18

 

(a)                operate the Company’s cash management in the ordinary course
of business consistent with past practice, including paying its accounts
payables (including 19 to Affiliates) and Indebtedness, collecting its
receivables (including from Affiliates), incurring and financing capital
expenditures; provided, however, that nothing herein shall prevent or restrict
the Company, in its sole discretion, from (i) making cash dividends to Seller
that do not exceed the sum of (A) Two Million Five Hundred Fifty Thousand
Dollars ($2,550,000) plus (B) the amount of any and all aggregate positive net
income of the Company during the period July 1, 2015 to the Closing Date, or
(ii) accelerating payment of any accounts payable (including to Seller or
Seller’s Affiliates) or Indebtedness. Notwithstanding the foregoing, Seller
shall cause the Company, during the period from the date of this Agreement to
immediately prior to the Closing, to not pay the principal amount of the
$9,966,924.07 non-current liability referenced in Note D to Schedule 1.1(d).

(b)               maintain its assets in the ordinary course of business
consistent with past practice;

(c)                maintain the Books and Records in the ordinary course of
business consistent with past practice;

(d)               not amend its certificate of incorporation, by-laws, nor issue
or redeem any capital stock of the Company, other than issuing any such capital
stock to Seller;

(e)                not incur, create or assume any Encumbrance on any of its
assets other than in the ordinary course of business consistent with past
practice and except for any Encumbrances that will be extinguished, discharged
or otherwise removed prior to the Closing;

(f)                not sell, lease, license, transfer or dispose of any assets
of the Company other than in the ordinary course of business consistent with
past practice; and

(g)               not enter into any commitment to take any of the foregoing
actions in the future.

Section 6.2            Public Announcements. Buyer and Seller shall consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement, and shall not issue any such press
release or make any such public statement prior to such consultation and without
the prior written consent of the other party, except as may be required by
applicable law or court process or by obligations pursuant to any listing
agreement with any national securities exchange.



19

 



Section 6.3            Expenses. Regardless of whether any or all of the
transactions contemplated by this Agreement are consummated, and except as
otherwise expressly provided herein, Buyer and Seller shall each bear their
respective direct and indirect expenses incurred in connection with the
negotiation and preparation of this Agreement and the consummation of the
transactions contemplated hereby.

Section 6.4            Access; Certain Communications. From the date hereof
until the earlier of the Closing Date or the termination of this Agreement
pursuant to the terms hereof, subject to applicable laws relating to the
exchange of information and subject to the provisions of contracts entered into
by Seller and the Company with third parties prior to the date of this Agreement
(provided that Seller shall reasonably cooperate with Buyer in attempting to
provide alternate access to the information material to the Company or its
business that such contracts may restrict), Seller shall (and shall cause the
Company to) afford to Buyer and its authorized agents and representatives
access, upon reasonable advance notice and during normal business hours, to all
books, records, documents and other information of the Company; provided,
however, that Buyer’s investigation shall be conducted in a manner which does
not unreasonably interfere with the normal operations, customers and employee
relations of the Company. Notwithstanding the foregoing, Buyer shall not have
access to personnel records of the Company relating to individual performance or
evaluation records, medical histories or other books, records, documents or
information that, in Seller’s good faith opinion, is sensitive or the disclosure
of which could subject Seller or the Company to risk of liability. Without
limiting any of the terms thereof, the terms of the Confidentiality Agreement
shall govern Buyer’s and its agents’ and representatives’ obligations with
respect to all confidential information with respect to the Company which has
been or is provided or made available to them at any time as though Buyer and
its representatives were signatories thereto.

Section 6.5            Regulatory Matters; Third Party Consents.

(a)                Buyer and Seller shall cooperate with each other and
(i) shall use their commercially reasonable efforts promptly to prepare and to
file all necessary documentation, and to effect all applications, notices,
petitions and filings, with each Governmental Authority which are necessary to
consummate the transactions contemplated by this Agreement, and (ii) shall use
their commercially reasonable efforts to obtain as promptly as practicable any
permit, consent, approval, waiver or authorization of such Governmental
Authority which is necessary to consummate the transactions contemplated by this
Agreement.

(b)               Buyer and Seller shall cooperate with each other and (i) shall
use their commercially reasonable efforts promptly to prepare and to file all
necessary documentation, and to effect all applications, notices, petitions and
filings, with each third party other than a Governmental Authority which are
necessary to consummate the transactions contemplated by this Agreement, and
(ii) shall use their commercially reasonable efforts to obtain as promptly as
practicable any permit, consent, approval, waiver or authorization of such third
party which is necessary to consummate the transactions contemplated by this
Agreement.



20

 

 

(c)                Subject to applicable law relating to the exchange of
information, Buyer and Seller shall have the right to review in advance, and
shall consult with the other party on, all the information relating to Seller
and the Company or Buyer, as the case may be, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any Governmental Authority or any other third party in connection
with the transactions contemplated by this Agreement. The parties hereto agree
that they will consult with each other with respect to the obtaining of any
permit, consent, approval or authorization of a Governmental Authority or other
third party necessary to consummate the transactions contemplated by this
Agreement and each party shall keep the other apprised of the status of
obtaining any such permit, consent, approval or authorization. The party
responsible for any such filing shall promptly deliver to the other party
evidence of the filing of all applications, filings, registrations and
notifications relating thereto, and any supplement, amendment or item of
additional information in connection therewith. The party responsible for a
filing shall also promptly deliver to the other party a copy of each notice,
order, opinion and other item of correspondence received from or sent to any
Governmental Authority by such filing party in respect of any such application.
In exercising the foregoing rights and obligations, Buyer and Seller shall act
reasonably and promptly.

(d)               Buyer and Seller shall, upon request, furnish each other with
all information concerning themselves, their subsidiaries, directors, officers
and stockholders and such other matters as may be reasonably necessary in
connection with any statement, filing, notice or application made by or on
behalf of Buyer, the Company or any of their respective Affiliates to any
Governmental Authority in connection with the transactions contemplated by this
Agreement (except to the extent that such information would be, or relates to
information that would be, filed under a claim of confidentiality).

(e)                Buyer and Seller shall promptly advise each other upon
receiving any communication from any Governmental Authority whose consent or
approval is required for consummation of the transactions contemplated by this
Agreement which causes such party to believe that there is a reasonable
likelihood that any requisite regulatory approval will not be obtained or that
the receipt of any such approval will be materially delayed.

Section 6.6            Further Assurances. Subject to the terms and conditions
hereof, each of the parties hereto shall execute such documents and other papers
and perform such further acts as may be reasonably required to carry out the
provisions hereof and the transactions contemplated hereby.

Section 6.7            Notification of Certain Matters.

(a)                During the period between the date hereof and the Closing
Date, each party shall give prompt notice to the other party of: (i) the
occurrence, or failure to occur, of any event or the existence of any condition
known to such party that has caused any of its representations or warranties
contained in this Agreement to be materially breached and (ii) any failure on
its part to comply with or satisfy, in any material respect, any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement.

(b)               Except as otherwise required pursuant to applicable law, each
party hereto shall give prompt notice to the other party of (i) any material
communication received from or given to any Governmental Authority in connection
with any of the transactions contemplated hereby, (ii) any notice or other
communication from or on behalf of any Person alleging that the consent of such
Person is or may be required in connection with the transactions contemplated by
this Agreement; and (iii) any actions, suits, claims or investigations commenced
or, to such party’s knowledge threatened against Buyer, Seller or the Company,
as applicable, that seek to restrain or enjoin the consummation of the
transactions contemplated by this Agreement.



21

 

 

Section 6.8            Updated Schedules; Disclosures.

(a)                Prior to the Closing, Seller shall have the right to deliver
amendments or supplements to its disclosure schedules relating to Sections 4.1,
4.4, 4.5, 4.9, 4.10, 4.11, 4.13, 4.15, 4.16, 4.19 and 4.21 of this Agreement
with respect to any development arising after the date of this Agreement that,
if existing on the date of this Agreement, would have been required to be set
forth or described therein (any such amendments or supplements, the “Updated
Schedules”), provided, however, in no event shall the delivery of the Updated
Schedules in any way modify or be deemed to modify the representations and
warranties of Seller in Section 4.12, permit Seller or the Company to sell,
transfer or otherwise dispose of any one or more of the five parcels of the
Owned Real Property set forth on Schedule 4.21(a) as of the date of this
Agreement, or alter the method by which Working Capital is calculated pursuant
to Schedule 1.1(d).

(b)               Seller and Buyer acknowledge and agree that that the inclusion
of any item or statement in any Schedule or Updated Schedule delivered by Seller
pursuant to this Agreement (collectively, the “Seller Schedules”), which item or
statement was not required to be included in such documents (because it does not
meet a threshold amount for inclusion or for any other reason), shall not be
construed to create any obligation to include any item or statement in the same
of any different Seller Schedule, which item or statement is not required to be
so included (because it does meet a threshold amount for inclusion or for
another reason). Any matter disclosed in any Seller Schedule shall be considered
disclosed with respect to each other Seller Schedule to the extent the relevance
of such disclosure to such other Seller Schedule is reasonably apparent. The
inclusion of information in any Seller Schedule shall not be construed as an
admission that such information is material or that such matter actually
constitutes noncompliance with, or a violation of, any law, permit or contract
or other topic to which such disclosure is applicable.

Section 6.9            Access To Records After Closing Date.

(a)                The parties acknowledge that Seller’s transfer to Buyer of
many of the Books and Records will involve and be limited to transfer of data in
electronic form from information technology systems and databases maintained by
Seller or its Affiliates to information technology systems and databases
maintained by Buyer or its Affiliates or implemented by the Company after the
Closing Date. In fulfillment of its obligations pursuant to Section 3.2(a)(ii)
with respect to Books and Records in electronic form, Seller shall cause such
Books and Records to be transferred a commercially reasonable electronic format
to the information technology systems and databases maintained by Buyer or its
Affiliates no later than the date that is six (6) months after the Closing Date.

(b)               From and after the Closing Date, for a period of six years
after the Closing Date, each of the parties shall permit the other party
reasonable access to any records or other documents with respect to the Company
actually in the possession of the party receiving the request, and the right to
duplicate such records or other documents, to the extent that the requesting
party has a reasonable business purpose for requesting such access or
duplication, and upon reasonable advance notice and during normal business
hours; provided, however, that the requesting party’s access shall be conducted
in a manner which does not unreasonably interfere with the normal operations,
customers and employee relations of the Company and/or the party receiving such
request. Notwithstanding any other provision of this Section, access to any
records or other documents of the Company may be denied to the requesting party
if the other party is required under applicable law or agreement to deny such
access, provided, however, that, except in cases where applicable law requires
that access be denied, in no event shall Buyer be denied access to Books and
Records in the possession of Seller (other than the personnel records as
described in the penultimate sentence of Section 6.4).



22

 

 

Section 6.10        Insurance. Buyer acknowledges that, from and after the
Closing Date, none of the Insurance Policies will be available to Buyer or its
Affiliates (including, from and after the Closing, the Company). Any and all
insurance coverage available under the Insurance Policies may be cancelled or
modified at any time in the sole discretion of Seller or its Affiliates other
than, after the Closing, the Company.

Section 6.11        Termination of Affiliated Interest Agreement. Buyer
acknowledges and agrees that, pursuant to Article 5 thereof, the Affiliated
Interest Agreement shall terminate as of the Closing as the Company will then
cease to be affiliated with Seller; provided, however, that, to the extent that
any amount for services provided to the Company under the Affiliated Interest
Agreement has not been paid as of the Closing Date and is not reflected in
Working Capital, Buyer shall pay, or cause the Company to pay, such amount
promptly (and, in any event, within ten (10) days) after the Closing Date.

Section 6.12        Termination of Power Supply Agreement and Gas Arrangement.
Buyer and Seller agree to terminate, as of the Closing Date, the Power Supply
Agreement and all agreements and arrangements between Seller and the Company
under which Seller provides gas and gas transportation to the Company
(collectively, the “Gas Arrangement”) and to use their commercially reasonable
efforts (i) promptly to prepare and to file all necessary documentation, and to
effect all applications, notices, petitions and filings, with the Federal Energy
Regulatory Commission (the “FERC”) to effectuate such terminations and (ii) to
obtain as promptly as practicable any permit, consent, approval, waiver or
authorization of the FERC which is necessary to terminate the Power Supply
Agreement and the Gas Arrangement as aforesaid. The provisions of Section 6.5
shall apply to these applications, notices, petitions and filings with, and
obtaining any related permit, consent, approval, waiver or authorization of, the
FERC. Notwithstanding any termination of the Power Supply Agreement or the Gas
Arrangement, to the extent that any amount for electricity provided to the
Company under the Power Supply Agreement or gas or gas transportation provided
to the Company under the Gas Arrangement has not been paid as of the Closing
Date and is not reflected in Working Capital, Buyer shall pay, or cause the
Company to pay, such amount promptly (and, in any event, within ten (10) days)
after the Closing Date.

Section 6.13        Financing Matters. Buyer shall use its reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to arrange and consummate, at or
prior to the Closing, the financing of the transactions contemplated by this
Agreement on the terms and conditions described in the Commitment, including
using reasonable best efforts to (a) satisfy on a timely basis all terms,
covenants and conditions to obtaining the financing contemplated by the
Commitment and (b) negotiate definitive agreements with respect to the financing
contemplated by the Commitment.



23

 

 

ARTICLE VII


TAX MATTERS

Section 7.1            Indemnity.

(a)                (i) Subject to the terms of Section 7.1(c), (ii) excluding
payments to Seller pursuant to Section 7.2, (iii) except to the extent that any
such Tax is attributable to an audit adjustment that results in an increase in
the taxable income of the Company for any such period and a correlative decrease
in such taxable income in a later taxable period beginning on or after the
Closing Date (in which case the amount of the indemnity shall be reduced by the
discounted present value of the resulting reasonably estimated future benefit),
and (iv) except as otherwise provided in Section 7.9, Seller agrees to indemnify
and hold harmless Buyer and the Company against the following Taxes: (x) Taxes
imposed on the Company with respect to taxable periods ending on or before the
Closing Date; (y) Taxes imposed on any member of any consolidated, combined or
unitary group with which the Company files or has filed a Tax Return on a
consolidated, combined or unitary basis for a taxable period ending on or before
the Closing Date; and (z) with respect to taxable periods beginning before the
Closing Date and ending after the Closing Date, Taxes imposed on the Company
which are allocable, pursuant to Section  7.1(b), to the portion of such Tax
period ending on the Closing Date.

(b)               In the case of Taxes that are payable with respect to a
taxable period that begins before the Closing Date and ends after the Closing
Date, the portion of any such Taxes that are allocable to the portion of the
period ending on the Closing Date shall be:

(i)                 in the case of Taxes that are either (A) based upon or
related to income or receipts, other than any income to Seller as a result of
the transactions contemplated by this Agreement, or (B) imposed in connection
with any sale or other transfer or assignment of property (real or personal,
tangible or intangible) other than conveyances or deemed conveyances pursuant to
this Agreement as provided under Section 7.9, deemed equal to the amount which
would be payable if the taxable period had ended with the Closing Date; and

(ii)               in the case of Taxes imposed on a periodic basis with respect
to the assets of the Company, or otherwise measured by the level of any item,
deemed to be the amount of such Taxes for the entire period (or, in the case of
such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding period), multiplied by a fraction the numerator of which
is the number of calendar days in the period ending on the Closing Date and the
denominator of which is the number of calendar days in the entire period.

(c)                Notwithstanding any provision in this Agreement to the
contrary, Seller shall only be obligated to Buyer pursuant to the provisions of
Section 7.1(a) for Taxes for which (i) Buyer or the Company or Seller and/or its
Affiliates, as the case may be, has received a notice of proposed adjustment in
writing from a Taxing Authority (e.g., receipt of Form 5701 “Notice of Proposed
Adjustments” for U.S. federal tax purposes) on or prior to the sixth anniversary
of the Closing Date (ii) and, with respect to such notices received by Buyer of
the Company, Seller has received written notice thereof from Buyer on or prior
to the sixth anniversary of the Closing Date.

24

 

(d)               Buyer hereby agrees to indemnify and hold harmless Seller for
all Taxes imposed on the Company or on any member of any consolidated, combined
or unitary group with which the Company files or has filed a Tax Return on a
consolidated, combined or unitary basis with respect to the Company, its
business, operations or assets and which are not allocated to Seller pursuant to
the provisions of Section 7.1(a).

(e)                Buyer shall not (and, from and after the Closing Date, Buyer
shall cause the Company not to) take or allow to be taken any action the effect
of which would be to accelerate the making of any claim, the commencement or
completion of any audit or other inquiry by a Taxing Authority or the payment of
(or increase in the amount of) any Tax liability for which Seller has an
obligation to indemnify Buyer pursuant to the terms of this Section 7.1,
provided, however, that the foregoing shall not be deemed to restrict Buyer from
filing any Tax Return to maintain compliance with applicable law. If Buyer, the
Company or any employee or agent of any of them takes or causes to be taken any
such action in violation of the preceding sentence, Seller’s indemnity provided
in this Section 7.1 shall be void to the extent of any associated payment or
increase in Tax liability. Seller shall not take or permit to be taken any
action the effect of which would be to delay the making of any claim, the
commencement or completion of any audit or other inquiry by a Taxing Authority
or the payment of (or increase in the amount of) any Tax liability for which
Seller has an obligation to indemnify Buyer pursuant to the terms of this
Section 7.1.

(f)                Without Seller’s prior written consent, Buyer shall not (and,
from and after the Closing Date, Buyer shall cause the Company not to) amend any
Tax return filed or to be filed by or on behalf of the Company with respect to
Pennsylvania state Taxes which are allocable, pursuant to Section 7.1(b), to any
Tax period (or any portion thereof) ending on or before the Closing Date;
provided, however, that the foregoing shall not be deemed to restrict Buyer from
filing any Tax Return to maintain compliance with applicable law.

(g)               Notwithstanding anything to the contrary in this Agreement,
Seller’s obligations pursuant to this Section 7.1, together with Seller’s
indemnification obligations pursuant to Article IX, shall in no event exceed, in
the aggregate, an amount equal to the Final Purchase Price.

Section 7.2            Tax Allocation Agreement Payments. After the Closing
Date, in accordance with the Tax Allocation Agreements and past intercompany
accounting practices of the Company, the Company shall make further payments of
Tax to Seller or an appropriate Taxing Authority to the extent that the
Company’s share of current Taxes attributable to taxable periods or portions
thereof ending on or before the Closing Date exceeds its previously paid share
of estimated Taxes; provided, however, that notwithstanding any other provisions
of this Agreement, no such payment or any other payment from Buyer or the
Company to Seller or its Affiliates shall include any amount of Tax attributable
directly or indirectly to the sale of the Shares pursuant to this Agreement,
including by reason of any deemed sale of the assets of the Company pursuant to
the elections described in Section 7.6. Any payment under this Section 7.2 which
is to be made to Seller shall be due not earlier than five (5) Business Days
before the due date of the corresponding payment to the appropriate Taxing
Authority. Except as otherwise provided in this Section 7.2, Seller and Buyer
(and Buyer on behalf of the Company) agrees that the Company’s rights and
obligations under the Tax Allocation Agreements (and the rights and obligations
of any other party to the Tax Allocation Agreements to the Company) as of the
Closing Date shall be terminated, and, after the Closing Date, the Company shall
not have any right to any payment under the Tax Allocation Agreements, including
any payment in respect of tax losses or other tax benefits relating to any
period prior to the Closing Date (all of which tax losses or other benefits
shall belong solely to, and be permitted to be used solely by, Seller and its
Affiliates other than the Company).



25

 

 

Section 7.3            Returns and Payments.

(a)                Seller shall prepare and file or otherwise furnish in proper
form to the appropriate Taxing Authority (or cause to be prepared and filed or
so furnished) in a timely manner all (i) consolidated, combined and unitary Tax
Returns (each a “Consolidated Return”) that include Seller and (ii) Tax Returns
relating to the Company that are attributable to periods ending on or before the
Closing Date (and Buyer shall do the same with respect to any non-Consolidated
Return for the Company attributable to periods ending after the Closing Date).
Tax Returns of the Company not yet filed for any taxable period that begins
before the Closing Date shall be prepared in a manner consistent with past
practices employed with respect to the Company (except to the extent counsel for
Seller or the Company renders a legal opinion that it is less likely than not
that such practices would be sustained by the courts if challenged or determines
that a Tax Return cannot be so prepared and filed without being subject to
penalties). With respect to any non-Consolidated Return required to be filed by
Buyer or Seller with respect to the Company and as to which an amount of Tax is
allocable to the other party under Section 7.1(b), the filing party shall
provide the other party and its authorized representatives with a copy of such
completed Tax Return and a statement certifying the amount of Tax shown on such
Tax Return that is allocable to such other party pursuant to Section 7.1(b),
together with appropriate supporting information and schedules at least
forty-five (45) days prior to the due date (including any extension thereof) for
the filing of such Tax Return, and such other party and its authorized
representatives shall have the right to review and comment on such Tax Return
and statement prior to the filing of such Tax Return.

(b)               After the Closing Date, Seller shall pay when due and payable
all Taxes with respect to the Company that are unpaid as of the Closing Date and
are allocable to Seller pursuant to Sections 7.1(a) and 7.1(b) or Section 7.9,
either directly to the appropriate Taxing Authority or, as appropriate, to Buyer
or the Company.

(c)                Buyer shall or shall cause the Company to pay all Taxes that
are allocable to Buyer pursuant to Section 7.1(d) or Section 7.9 either directly
to the appropriate Taxing Authority or to Seller.

Section 7.4            Refunds. Any Tax refund (including any interest with
respect thereto) relating to the Company for Taxes paid for any taxable period
or portion thereof ending on or prior to the Closing Date shall be the property
of Seller and, if received by Buyer or the Company, shall be paid over promptly
to Seller. Any Tax refund (including any interest with respect thereto) relating
to the Company for Taxes paid for any portion of a taxable period that is after
the Closing Date shall be the property of the Company and, if received by Seller
or its Affiliates, shall be paid over promptly to the Company.



26

 

 

Section 7.5            Contests.

(a)                After the Closing, Buyer shall promptly notify Seller in
writing of any written notice of a proposed assessment, audit, contest,
proceeding or litigation (a “Contest”) of Buyer or the Company which could
reasonably be expected to result in grounds for indemnification by Seller under
this Article VII.

(b)               For all Contests for which the Seller alone has an
indemnification obligation under Section 7.1, Seller, at its expense, shall
control all such Contests. Prior to the Closing Date, Seller, at its expense,
shall control all Contests relating to the Company. After the Closing Date, in
the case of a Contest that relates to a non-Consolidated Return (or any item
relating thereto or reported thereon) for a taxable period ending on or before
the Closing Date or for any taxable period that begins before the Closing Date
and ends after the Closing Date, Seller shall have the right at its expense to
participate in and control the conduct of such Contest. For all taxable periods
that begin after the Closing Date, Buyer, at its expense, shall control such
Contests. If Seller does not assume the defense of any such Contest for a
taxable period ending on or before the Closing Date, Buyer may defend the same
in such manner as it may deem appropriate, including settling such Contest after
giving thirty (30) days’ prior written notice to Seller setting forth the terms
and conditions of settlement.

(c)                Buyer and Seller agree to cooperate, and Buyer agrees to
cause the Company to cooperate, in the defense against or compromise of any
claim in any Contest, provided, however, that the Company and Buyer shall not be
required to agree to any compromise of any portion of any Contest pertaining to
Taxes of the Company pertaining to the period after the Closing Date that, in
the reasonable opinion of the Company and Buyer, will have the effect of
adversely affecting the Tax position of the Company after the Closing Date.

Section 7.6            Section 338(h)(10) Election.

(a)                Seller and Buyer shall make a joint election pursuant to
Section 338(h)(10) of the Code and similar provisions of state and local laws,
to the extent permitted (the “Election”) to treat the Buyer’s acquisition of the
Shares as a deemed acquisition of the Company’s assets. Buyer and Seller shall
cooperate in timely making such Election and in filing all returns, documents,
statements, and other forms that are required to be submitted to any Taxing
Authority in connection with the Election, including any “statement of
Section 338 election” and IRS Form 8023 or any successor form (together with any
schedules or attachments thereto) pursuant to regulations (collectively, the
“Treasury Regulations”) promulgated by the United States Department of the
Treasury (or its successor).

(b)               For purposes of making such Election, Buyer shall determine
the value of the tangible and intangible assets of the affected entities and
shall prior to the Closing Date provide Seller with a draft allocation of
Buyer’s “adjusted grossed-up basis” in the Shares (within the meaning of the
Treasury Regulations under Section 338 of the Code) to such assets (the
“Proposed Allocation”). The Proposed Allocation shall be binding upon Buyer and
Seller for purposes of allocating the “deemed selling price” (within the meaning
of the Treasury Regulations) among the assets of the Company; provided, however,
that if, upon the advice of tax advisers, Seller believes that the Allocation
incorrectly applies the Regulations, Seller shall give notice of such fact to
Buyer within twenty (20) Business Days after receipt of the Proposed Allocation
specifying the reasons therefor in reasonable detail. If Seller objects to the
Proposed Allocation and the parties do not agree on a final Allocation within
ten (10) Business Days after Buyer’s receipt of Seller’s objection, the parties
shall refer the matter to the Independent Accounting Firm which shall determine
the elements of the Proposed Allocation that are in dispute and the
determination of such Independent Accounting Finn shall be final. The Proposed
Allocation if not timely objected to by Seller, or the allocation agreed upon by
the parties, or the allocation determined by the Independent Accounting Firm
shall be the “Allocation” and Seller and Buyer shall be bound by the Allocation.



27

 

 

(c)                Neither Buyer nor Seller shall agree to any proposed
adjustment to the Allocation by any Taxing Authority without first giving the
other prior written notice and the opportunity to challenge such proposed
adjustment.

(d)               Buyer shall not, without the prior written consent of Seller,
make any election under Section 338(g) of the Code or take any other action
which may cause the Buyer’s acquisition of the Shares to fail to qualify as a
deemed acquisition of the Company’s assets pursuant to Section 338(h)(10) of the
Code and similar provisions of state and local laws.

Section 7.7            Time of Payment. Except as provided in Section 7.2
hereof, payment of any amounts due under this Article VII in respect of Taxes
shall be made (i) at least three (3) Business Days before the due date of the
applicable Tax Return required to be filed by either Buyer or Seller, as the
case may be, that shows Taxes due for which the other party is responsible under
Sections 7.1(a) and 7.1(d), or (ii) within three (3) Business Days following an
agreement between Seller and Buyer that an indemnity amount is payable, an
assessment of a Tax by a Taxing Authority, or a “determination” having been made
as such term is defined in Section 1313(a) of the Code. If liability under this
Article VII is in respect of costs or expenses other than Taxes, payment of any
amounts due under this Article VII shall be made within five (5) Business Days
after the date when the relevant party has been notified that such party has a
liability for a determinable amount under this Article VII and is provided with
calculations or other materials supporting such liability.

Section 7.8            Cooperation and Exchange of Information. Each of Seller
and Buyer shall retain all Tax Returns, schedules and work papers, records and
other documents in its possession relating to Tax matters of the Company for
each taxable period first ending after the Closing Date and for all prior
taxable periods until the later of (i) the expiration of the statute of
limitations of the taxable periods to which such Tax Returns, schedules and work
papers, records and other documents relate, without regard to extensions except
to the extent notified in writing of such extensions for the respective Tax
periods, or (ii) three years following the due date (without extension) for such
Tax Returns, provided, however, that Seller may satisfy its obligations
hereunder by delivering all such Tax Returns, schedules and work papers, records
and other documents to Buyer. Any information obtained under this Section 7.8
shall be kept confidential in accordance with Section 6.4 except as may be
otherwise necessary in connection with the filing of Tax Returns or claims for
refund or in conducting a Contest.

Section 7.9            Conveyance Taxes. Buyer shall be liable for and shall
hold Seller harmless against any real property transfer or sales, use, transfer,
value added, stock transfer, and stamp taxes, any transfer, recording,
registration, and other fees, and any similar Taxes which become payable in
connection with the transactions contemplated by this Agreement (excluding any
Tax related to income from the sale of the Shares or the deemed sale of the
assets of the Company pursuant to the elections described in Section 7.6) and
shall file such applications and documents as shall permit any such Tax to be
assessed and paid on or prior to the Closing Date in accordance with any
available pre-sale filing procedure. Buyer or Seller, as appropriate, shall
execute and deliver all instruments and certificates necessary to enable the
other to comply with any filing requirements relating to any such Taxes.



28

 

 

ARTICLE VIII
CONDITIONS TO CLOSING

Section 8.1            Conditions to Buyer’s Obligations. In addition to the
conditions set forth in Section 8.3, the obligation of Buyer to effect the
Closing shall be subject to the satisfaction on or prior to the Closing Date of
the following conditions, unless waived in writing by Buyer:

(a)                Except for the representations and warranties of Seller set
forth in Sections  4.1, 4.2, 4.3 and 4.6, the representations and warranties of
Seller set forth in this Agreement shall, without giving effect to any
materiality or Material Adverse Effect qualifications therein, be true and
correct (i) as of the date of this Agreement, giving effect to the Schedules,
and (ii) as of the Closing Date as though made as of the Closing Date, giving
effect to the Schedules as updated by the Updated Schedules (except that any
such representation and warranty that is given as of a particular date or period
and relates solely to such particular date or period shall be true and correct
only as of such date or period), except for such failures to be true and correct
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

(b)               The representations and warranties of Seller set forth in
Sections 4.1, 4.2, 4.3 and 4.6 shall be true and correct (i) as of the date of
this Agreement, giving effect to the Schedules, and (ii) as of the Closing Date
as though made as of the Closing Date, giving effect to the Schedules as updated
by the Updated Schedules (except that any such representation and warranty that
is given as of a particular date or period and relates solely to such particular
date or period shall be true and correct only as of such date or period);

(c)                Seller shall have performed and complied in all material
respects with all covenants and obligations required by this Agreement, to be
performed or complied with by Seller on or prior to the Closing Date;

(d)               Seller shall have delivered to Buyer a certificate, executed
by a duly authorized officer of Seller, certifying that the conditions set forth
in Sections 8.1(a), (b) and (c) have been satisfied;

(e)                Seller shall have delivered to Buyer resolutions of the board
of directors of Seller, certified by the Secretary or Assistant Secretary of
Seller, approving and authorizing the execution, delivery and performance of
this Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby;

29

 

(f)                Seller shall have delivered to Buyer a certificate of the
Secretary or Assistant Secretary of Seller as to the incumbency of the officer
executing this Agreement, the Electric Agreement, the Gas Agreement and the
Transition Services Agreement on behalf of Seller and the genuineness of such
officer’s signature; and

(g)               Seller shall have delivered to Buyer a release that, subject
to Buyer’s performance of the payment obligations set forth in Section 6.11 and
Section 6.12 (or the inclusion in Working Capital of the unpaid amounts as of
the Closing Date under the Affiliated Interest Agreement, the Gas Arrangement
and the Power Supply Agreement) and Buyer’s performance of the payment
obligations set forth in Section 7.2, releases and discharges the Company from
liability for any amounts owed by the Company to Seller pursuant to the
Affiliated Interest Agreement, the Gas Arrangement, the Power Supply Agreement
and the Tax Allocation Agreements.

Section 8.2            Conditions to Seller’s Obligations. In addition to the
conditions set forth in Section 8.3, the obligation of Seller to effect the
Closing shall be subject to the satisfaction on or prior to the Closing Date of
the following conditions, unless waived in writing by Seller:

(a)                Except for the representations and warranties of Buyer set
forth in Sections 5.1, 5.2, 5.6 and 5.10, the representations and warranties of
Buyer set forth in this Agreement shall, without giving effect to any
materiality qualifications or qualifications pertaining to preventing or
delaying Buyer performance of any of its obligations hereunder or preventing or
delaying consummation by Buyer of the transactions contemplated by this
Agreement, be true and correct (i) as of the date of this Agreement and (ii) as
of the Closing Date as though made as of the Closing Date (except that any such
representation and warranty that is given as of a particular date or period and
relates solely to such particular date or period shall be true and correct only
as of such date or period), except for such failures to be true and correct as
would not, individually or in the aggregate, reasonably be expected to impair or
delay consummation by Buyer of the transactions contemplated by this Agreement;

(b)               The representations of Buyer set forth in Sections 5.1, 5.2,
5.6 and 5.10 shall be true and correct (i) as of the date of this Agreement and
(ii) as of the Closing Date as though made as of the Closing Date (except that
any such representation and warranty that is given as of a particular date or
period and relates solely to such particular date or period shall be true and
correct only as of such date or period);

(c)                Buyer shall have performed and complied with in all material
respects all covenants and obligations required by this Agreement to be
performed or complied with by Buyer on or prior to the Closing Date;

(d)               Buyer shall have delivered to Seller a certificate, executed
by a duly authorized officer of Buyer, certifying that the conditions set forth
in Sections 8.2(a), (b) and (c) have been satisfied;

(e)                Buyer shall have delivered to Seller resolutions of the board
of directors of Buyer, certified by the Secretary or Assistant Secretary of
Buyer, approving and authorizing the execution, delivery and performance of this
Agreement by Buyer and the consummation by Buyer of the transactions
contemplated hereby;



30

 

 

(f)                Buyer shall have delivered to Seller a certificate of the
Secretary or Assistant Secretary of Buyer as to the incumbency of the officer
executing this Agreement and the releases required by Section 9.8 on behalf of
Buyer and the genuineness of such officer’s signature; and

(g)               Buyer shall have delivered to Seller a certificate of the
Secretary or Assistant Secretary of the Company as to the incumbency of the
officer executing the Electric Agreement, the Gas Agreement, the Transition
Services Agreement and the releases required by Section 9.8 on behalf of the
Company and the genuineness of such officer’s signature.

Section 8.3            Mutual Conditions. The obligations of each of Buyer and
Seller to effect the Closing shall be subject to the satisfaction on or prior to
the Closing Date of the following conditions, unless waived in writing, as to
itself, by either party:

(a)                No temporary restraining order, preliminary or permanent
injunction or other order issued by a court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the transactions
contemplated by this Agreement shall be in effect; and

(b)               All approvals of Governmental Authorities set forth on
Schedule 4.5 and Schedule 5.4 shall have been obtained and shall remain in full
force and effect.

ARTICLE IX
SURVIVAL; INDEMNIFICATION

Section 9.1            Survival.

(a)                Except as may be otherwise specified in this Agreement with
regard to any specific representation and warranty, the representations and
warranties of the parties set forth in this Agreement shall survive the closing
of the transactions contemplated by this Agreement and terminate on the date
that is twelve months after the Closing Date. Notice with respect to any claim
in respect of any inaccuracy in or breach of any representation or warranty
shall be in writing and shall be given to the party against which such claim is
asserted on or before the date on which the survival of such representation or
warranty terminates.

(b)               All covenants and agreements made by the parties to this
Agreement which contemplate performance following the Closing Date shall survive
the Closing Date in accordance with their respective terms. All other covenants
and agreements shall not survive the Closing Date and shall terminate as of the
Closing Date.

Section 9.2            Obligation of Seller to Indemnify. Subject to the
limitations set forth in Sections 9.1, 9.5, 9.6 and 9.7, Seller shall indemnify,
defend and hold harmless Buyer and its directors, officers, employees,
Affiliates, and their respective successors and assigns, from and against any
Losses incurred by any of them based upon or arising out of (a) any inaccuracy
in or breach of any representation or warranty made by Seller in this Agreement
(giving effect to the Schedules, as updated by the Updated Schedules), provided
that Buyer’s notice with respect to the claim of such inaccuracy or breach is
received by Seller on or before the date on which the survival of such
representation or warranty terminates in accordance with Section 9.1(a), and (b)
any failure by Seller to perform any unwaived covenant or agreement of Seller
contained in this Agreement, provided that such covenant or agreement survives
the Closing Date in accordance with Section 9.1(b) and Buyer’s notice with
respect to the claim of such failure to perform is received by Seller on or
before the date on which the survival of such covenant or agreement terminates.



31

 

 

Section 9.3            Obligation of Buyer to Indemnify. Subject to the
limitations set forth in Sections 9.1, 9.5, 9.6 and 9.7, Buyer shall indemnify,
defend and hold harmless Seller and its directors, officers, employees,
Affiliates, and their respective successors and assigns, from and against any
Losses incurred by any of them based upon or arising out of (a) any inaccuracy
in or breach of any representation or warranty made by Buyer in this Agreement
(giving effect to the Schedules), provided that Seller’s notice with respect to
the claim of such inaccuracy or breach is received by Buyer on or before the
date on which the survival of such representation or warranty terminates in
accordance with Section 9.1(a), and (b) any failure by Buyer to perform any
unwaived covenant or agreement of Buyer in this Agreement, provided that such
covenant or agreement survives the Closing Date in accordance with
Section 9.1(b) and Seller’s notice with respect to the claim of such failure to
perform is received by Buyer on or before the date on which the survival of such
covenant or agreement terminates.

Section 9.4            Notice and Opportunity to Defend Against Third Party
Claims.

(a)                Promptly after receipt from any third party by either party
hereto or any other party entitled to indemnification hereunder (the
“Indemnitee”) of a notice of any demand, claim or circumstance that, immediately
or with the lapse of time, would give rise to a claim or the commencement (or
threatened commencement) of any action, proceeding or investigation (an
“Asserted Liability”) that may result in Losses for which indemnification may be
sought hereunder, the Indemnitee shall give written notice thereof (the “Claims
Notice”) to the party obligated to provide indemnification pursuant to
Section 9.2 or Section 9.3 (the “Indemnifying Party”); provided, however, that a
failure to give such prompt notice shall not prejudice the Indemnitee’s right to
indemnification hereunder except to the extent that the Indemnifying Party is
prejudiced or forfeits substantive rights or defenses as a result of such
failure and, provided, further, that nothing in this Section 9.4 shall extend
the time within which notice with respect to a claim of inaccuracy in or breach
of a representation or representation or notice with respect to a claim of
failure to perform an unwaived covenant or agreement must be received by the
Indemnifying Party pursuant to Sections 9.1, 9.2 and 9.3 in order for
indemnification to be sought for any Losses resulting from such inaccuracy or
breach or failure to perform. The Claims Notice shall describe the Asserted
Liability in reasonable detail, and shall indicate the amount (estimated, if
necessary) of the Losses that have been or may be suffered by the Indemnitee.

(b)               The Indemnifying Party may elect to compromise or defend, at
its own expense and by its own counsel, any Asserted Liability. If the
Indemnifying Party elects to compromise or defend such Asserted Liability, it
shall, within twenty (20) Business Days following its receipt of the Claims
Notice notify the Indemnitee of its intent to do so, and the Indemnitee shall
cooperate, at the expense of the Indemnifying Party, in the compromise of, or
defense against, such Asserted Liability. If the Indemnifying Party elects not
to compromise or defend the Asserted Liability or fails to notify the Indemnitee
of its election within such twenty (20) Business Day period, the Indemnitee may
compromise or defend such Asserted Liability. Notwithstanding the foregoing,
neither the Indemnifying Party nor the Indemnitee may settle or compromise any
Asserted Liability without the consent of the other party; provided, however,
that such consent to settlement or compromise shall not be unreasonably delayed,
conditioned or withheld. In any event, the Indemnitee and the Indemnifying Party
may participate, at their own expense, in the defense of such Asserted
Liability. If the Indemnifying Party chooses to compromise or defend any
Asserted Liability, the Indemnitee shall make available to the Indemnifying
Party any books, records or other documents within its control that are
necessary or appropriate for such defense.



32

 

 

Section 9.5            Net Indemnity. The amount of any Losses from and against
which either party is liable to indemnify, defend and hold harmless the other
party or any other Person pursuant to Section 9.2 or Section 9.3 shall be
reduced by any insurance or other recoveries or any Tax benefit that such
Indemnitee actually realizes as a result of or in connection with such Losses.

Section 9.6            Tax Indemnification. Notwithstanding any provision of
this Article IX or any other provision of this Agreement, any issue or matter
relating to Taxes shall be governed solely by Article VII (except for the
termination of the representations and warranties contained in Section 4.15,
which is governed by Section 9.1).

Section 9.7            Limits on Indemnification.

(a)                No party shall have any right to seek indemnification under
this Agreement (i) as to any individual item or series of related items of
Losses, to the extent such Losses are less than 0.5% of the Purchase Price,
(ii) with respect to Losses contemplated by Section 9.2(a) which would otherwise
be indemnifiable hereunder (including Losses incurred by all other Indemnitees
affiliated with or related to such party) until such Losses exceed 1% of the
Purchase Price in the aggregate, after insurance or other recoveries and on an
after-tax basis, as provided in Section 9.5, in which case such party (including
such affiliated or related Persons) shall only be entitled to be indemnified for
Losses in excess of such aggregate amount, or (iii) for punitive, special,
indirect or consequential damages, including lost profits, lost revenues, lost
savings and increased costs of operations.

(b)               Notwithstanding any provision of this Agreement, the aggregate
liability of Seller under this Article IX shall be limited to an amount equal to
10% of the Final Purchase Price.

(c)                After the Closing, the remedies provided by this Article IX
shall be the sole and exclusive remedy for the parties to this Agreement with
respect to any dispute arising from, or related to, this Agreement, except in
the case of fraud and except that injunctive relief (including specific
performance) shall continue to be available to the extent such remedy is in
respect of a then-surviving representation, warranty, covenant or agreement.

Section 9.8            Release. From and after the Closing, Buyer agrees to (and
to cause the

Company to) release Seller, its Affiliates and the officers and directors of the
Company (acting in their capacity as such) from and against any Losses for
controlling stockholder liability or breach of any fiduciary or other duty not
arising hereunder relating to any pre-Closing actions or failure to act in
connection with the business of the Company prior to the Closing.

 

33

 



ARTICLE X
TERMINATION

Section 10.1        Termination.

(a)                This Agreement may be terminated on or prior to the Closing
Date only as follows:

(i)                 by mutual written consent of Buyer and Seller;

(ii)               by either Buyer or Seller if a condition to its obligation to
perform becomes incapable of fulfillment, provided, however, that the right to
terminate this Agreement pursuant to this Section 10.1(a)(ii) shall not be
available to a party if its condition to its obligation to perform became
incapable of fulfillment due to its failure to fulfill any obligation under this
Agreement; and

(iii)             by either Buyer or Seller upon written notice to the other if
the Closing shall not have occurred by the date that is eighteen (18) months
after the date of this Agreement; provided, however, that the right to terminate
this Agreement pursuant to this Section 10.1(a)(iii) shall not be available to a
party whose breach of any provision of this Agreement resulted in the Closing
not occurring by such date.

(b)               The termination of this Agreement shall be effectuated by the
delivery of a written notice of such termination from the party terminating this
Agreement to the other party.

Section 10.2        Obligations upon Termination. In the event that this
Agreement shall be terminated pursuant to Section 10.1, all obligations of the
parties hereto under this Agreement shall terminate and there shall be no
liability of either party hereto to the other party hereto, except (i) as set
forth in Section 6.2 and Section 6.3, and (ii) that nothing herein will relieve
any party from liability for any breach of this Agreement.

ARTICLE XI
MISCELLANEOUS

Section 11.1        Amendments. This Agreement may not be amended, altered or
modified except by written instrument executed by Buyer and Seller.

Section 11.2        Entire Agreement.

(a)                This Agreement, the Confidentiality Agreement, the Transition
Services Agreement, the Gas Agreement and the Electric Agreement constitute the
entire understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersede all prior agreements and understandings,
written and oral, between the parties with respect to the subject matter hereof.

33

 

(b)               BUYER ACKNOWLEDGES THAT NONE OF SELLER, ANY OF ITS AFFILIATES,
OR ANY REPRESENTATIVE OR ADVISOR OF ANY OF THEM HAS MADE ANY REPRESENTATION OR
WARRANTY TO BUYER EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE
TRANSITION SERVICES AGREEMENT, THE GAS AGREEMENT AND THE ELECTRIC AGREEMENT. IN
PARTICULAR, NO SUCH PERSON HAS MADE ANY REPRESENTATION OR WARRANTY TO BUYER WITH
RESPECT TO: (I) ANY INFORMATION OR MATERIALS DISTRIBUTED BY SELLER, THE COMPANY,
THEIR RESPECTIVE AFFILIATES OR ANY OTHER PERSON IN CONNECTION WITH THE PROPOSED
SALE OF THE COMPANY OR (II) ANY FINANCIAL PROJECTION OR FORECAST RELATING TO THE
COMPANY. WITH RESPECT TO ANY SUCH PROJECTION OR FORECAST DELIVERED BY OR ON
BEHALF OF SELLER TO BUYER, BUYER ACKNOWLEDGES THAT: (A) THERE ARE UNCERTAINTIES
INHERENT IN ATTEMPTING TO MAKE SUCH PROJECTIONS AND FORECASTS, (B) IT IS
FAMILIAR WITH SUCH UNCERTAINTIES, (C) IT IS TAKING FULL RESPONSIBILITY FOR
MAKING ITS OWN EVALUATION OF THE ADEQUACY AND ACCURACY OF ALL SUCH PROJECTIONS
AND FORECASTS SO FURNISHED TO IT AND (D) IT SHALL HAVE NO CLAIM AGAINST ANY SUCH
PERSON BASED ON ANY SUCH PROJECTION OR FORECAST.

Section 11.3        Interpretation. When reference is made in this Agreement to
any Article, Section, Exhibit or Schedule, such reference is to an Article,
Section, Exhibit or Schedule of this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof’ and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
words “hereof’, “herein”, “hereby” and other words of similar import refer to
this Agreement as a whole unless otherwise indicated. Whenever the singular is
used herein, the same shall include the plural, and whenever the plural is used
herein, the same shall include the singular, where appropriate.

Section 11.4        Severability. Any term or provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, that provision shall be
interpreted to be only so broad as is enforceable.

Section 11.5        Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given and delivered if they are: (a)
delivered in person, (b) transmitted by facsimile (with confirmation), (c)
delivered by certified or registered mail (return receipt requested), or (d)
delivered by a nationally recognized express courier (with confirmation) to a
party at its address listed below (or at such other address as such party shall
deliver to the other party by like notice):

 

 

 

Consolidated Edison Company

of New York, Inc.

4 Irving Place, Room 1810-S

New York, NY 10003

Facsimile: (212) 677-5850

Attention: Deputy General Counsel

 

With a concurrent

copy to:

Steptoe & Johnson LLP

1330 Connecticut Avenue, NW Washington, DC 20036

Facsimile: (202) 429-3902

Attention: Julie A. S. Vinyard

 

If to Buyer, to:

Corning Natural Gas Holding Corporation

330 W. William Street

Corning, New York 14830

Facsimile: (607) 962-2844

Attention: Michael I. German

 

With a concurrent

copy to:

Moonstone Consulting, LLC

4547 Lake in the Woods

Spring Hill, FL 34607

Attention: Mario DiValentino

 

Section 11.6        Binding Effect; Persons Benefiting; No Assignment. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. Nothing in this Agreement
is intended or shall be construed to confer upon any Person other than the
parties hereto and their respective successors and permitted assigns any right,
remedy or claim under or by reason of this Agreement or any part hereof. This
Agreement may not be assigned by either party hereto without the prior written
consent of the other party.

Section 11.7        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same agreement, it being understood that
all of the parties need not sign the same counterpart.

Section 11.8        No Prejudice. This Agreement has been jointly prepared by
the parties hereto and the terms hereof shall not be construed in favor of or
against any party on account of its participation in such preparation.



34

 

 

Section 11.9        Governing Law; Submission to Jurisdiction. THIS AGREEMENT
SHALL BE GOVERNED BY AND INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT RECOURSE TO SUCH STATE’S CHOICE OF LAW
PRINCIPLES. Each of Buyer and Seller hereby (a) consents to submit to the
personal jurisdiction of a Federal court located in the Borough of Manhattan in
the City of New York or, if such court does not have subject matter
jurisdiction, to the personal jurisdiction of any New York State court located
in the Borough of Manhattan in the City of New York, with respect to all
actions, suits and proceedings arising out of or relating to this Agreement, (b)
agrees not to attempt to deny such personal jurisdiction by motion or other
request for leave from any such court, (c) agrees not to bring any action, suit
or proceeding arising out of or relating to this Agreement in any court other
than a Federal court located in the Borough of Manhattan in the City of New York
or, if such court does not have subject matter jurisdiction, in any court other
than a New York State court located in the Borough of Manhattan in the City of
New York, (d) agrees that all claims with respect to any such action, suit or
proceeding may be heard and determined in such Federal or New York State court,
(e) agrees that service of process, summons, notice or other applicable document
by hand delivery or U.S. certified mail at the address specified for such party
in Section 11.5 (or such other address in the United States specified by such
party from time to time pursuant to Section 11.5) shall be effective service of
process for any such action, suit or proceeding brought against such party in
any such court and (f) waives the defense of an inconvenient forum in any such
action, suit or proceeding.

* * *

[signature page follows]

35

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

ORANGE AND ROCKLAND UTILITIES, INC.

 

 

 

By: /s/ Timothy P. Cawley

Name: Timothy P. Cawley

Title: President and Chief Executive Officer

 

 

 

CORNING NATURAL GAS HOLDING CORPORATION

 

 

 

By: /s/ Michael German

Name: Michael I. German

Title: President

 

36

 

Exhibit A

Form of Electric Agreement

[Form of agreement follows]



ELECTRIC SUPPLY AGREEMENT

ELECTRIC SUPPLY AGREEMENT, dated as of _________, 20__ (this “Agreement”),
between Orange and Rockland Utilities, Inc., a New York corporation (“O&R”), and
Pike County Light & Power Company, a Pennsylvania corporation (“PCL&P”) (O&R and
PCL&P are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”).

WHEREAS, O&R and Corning Natural Gas Holding Corporation (“Corning”) have
entered into a Stock Purchase Agreement, dated as of October 13, 2015 (the
“SPA”), pursuant to which O&R agreed to sell to Corning and Corning agreed to
purchase from O&R all of the issued and outstanding shares of PCL&P, all as more
particularly set forth in the SPA (capitalized terms used and not otherwise
defined herein have the meanings ascribed to them in the SPA; provided, however,
that when reference is made in this Agreement to any Section or Exhibit, such
reference is to a Section or Exhibit of this Agreement unless otherwise
indicated); and

WHEREAS, from and after the Closing, O&R is willing to provide, or cause to be
provided, the transitional electric supply requirements of PCL&P on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, O&R and PCL&P hereby agree as follows:

1.Provision of Transition Services; Term; Payment

(a) O&R agrees to provide, or to cause its Affiliates and/or third-party
contractors, subcontractors or other service providers or suppliers
(collectively, the “Contractors”) to provide, to PCL&P the electric supply for
PCL&P to serve its electric customers (the “Electric Supply Service”) for a
period (the “Term”) commencing on the Closing and ending on the date that is
thirty-six (36) months after the Closing, subject to extending the Term in
accordance with Section 1(b) and to earlier termination in accordance with
Section 5.

(b) Within thirty (30) days after the first annual anniversary date of this
Agreement, PCL&P may elect, by written notice to O&R, to extend the Term for an
additional twelve (12) months. If PCL&P elects this first optional extension,
PCL&P may then elect, within thirty (30) days after the second annual
anniversary date of this Agreement, to extend the extended Term for an
additional twelve (12) months. If PCL&P elects this second optional extension,
PCL&P may then elect, within thirty (30) days after the third annual anniversary
date of this Agreement, to extend the extended Term for an additional twelve
(12) months.

(c) O&R shall provide, or shall cause its Affiliates and/or the Contractors to
provide, the Electric Supply Service pursuant to this Agreement in a manner
consistent with, and with a level of care no less than, the manner and level of
care with which such Electric Supply Service was previously provided by O&R, its
Affiliates and the Contractors to PCL&P during the twelve (12) month period
immediately prior to the Closing.

37

 

(d) The Parties acknowledge the transitional nature of O&R providing the
Electric Supply Service and agree to cooperate in good faith to effectuate a
smooth transition to PCL&P of the Electric Supply Service furnished hereunder;
provided, however, that O&R, its Affiliates and the Contractors shall have no
obligation to incur any expense, including, without limitation, in connection
with constructing, installing, replacing, modifying, operating, or maintaining
any facilities or infrastructure, in connection with such transition (it being
understood that this proviso does not affect O&R’s obligations, during the Term,
to operate and maintain O&R facilities or O&R infrastructure in a manner
sufficient to provide the Electric Supply Service pursuant to the teams and
conditions hereof).

(e) PCL&P shall pay O&R an amount for the Electric Supply Services that is
calculated in accordance with the methodology set forth in the Exhibit A
attached hereto. Each written invoice (each, an “Invoice”) that O&R prepares
with respect to the Electric Supply Service provided during the Term shall
specify the amount and price of the Electric Supply Service and the period
during which it was provided (it being understood and agreed that the “Supply
Cost” portion, as described in Exhibit A attached hereto, of each Invoice shall
be subject to subsequent invoices for additional amounts (or credits) reflecting
subsequent NYISO true-ups relating to the period at issue). PCL&P shall pay each
Invoice, by the method specified in the Invoice, no later than ten (10) days
after PCL&P’s receipt of the Invoice. All Invoices sent by O&R hereunder shall
be sent to the following address:

Pike County Light & Power Company

do Corning Natural Gas Holding Corporation

330 West William Street

Coming, New York 14830

Attention: Michael I. German

Fax: (607) 962-2844

2.Limitation of Liability; Release; Waiver; Indemnification; Insurance

(a) To the fullest extent permitted by law, PCL&P hereby releases and discharges
O&R, its Affiliates, the Contractors, and O&R’s, its Affiliates’ and the
Contractors’ respective directors, trustees, officers, employees, agents,
successors, and assigns, (collectively, the “O&R Protected Parties”) from,
waives against the O&R Protected Parties, and agrees to defend, indemnify and
hold the O&R Protected Parties harmless from and against, any and all suits,
actions, causes of action, claims, liabilities, losses, damages, costs, and
expenses (including court costs and reasonable attorney’s fees) arising from or
relating to providing the Electric Supply Service or any failure to provide or
delay in providing the Electric Supply Service, except to the extent that such
suits, actions, causes of action, claims, liabilities, losses, damages, costs
and expenses arise from the willful misconduct of the O&R Protected Parties.

(b) Without limiting the provisions of Section 2(a), to the fullest extent
permitted by law, PCL&P hereby releases and discharges the O&R Protected Parties
from, waives against the O&R Protected Parties, and agrees to defend, indemnify
and hold the O&R Protected Parties harmless from and against, any and all suits,
actions, causes of action, claims, and liabilities for (and court costs and
reasonable attorney’s fees in connection with) any and all special, indirect,
incidental, consequential and punitive damages, including but not limited to
damage, loss, liability, costs, and expenses resulting from loss of use, loss of
business or business opportunities, loss of profits or revenue, costs of
capital, loss of goodwill, cost of purchased or replacement power, and like
items of special, indirect, incidental, or consequential loss and damage,
arising from or relating to providing the Electric Supply Service or any failure
to provide or delay in providing the Electric Supply Service.

38

 

 

(c) Subject to the other limitation of liability provisions in this Agreement,
in no event shall the cumulative liability of the O&R Protected Parties relating
to or arising from providing any Electric Supply Service exceed the payment
received by O&R hereunder with respect to such Electric Supply Service.

(d) PCL&P shall procure and maintain (or cause its parent corporation, Corning
Natural Gas Holding Corporation, to procure and maintain for the benefit of
PCL&P) the following insurance during the Term and until any and all Electric
Supply Service has been fully and completely performed: Comprehensive (also
called Commercial) General Liability Insurance, including Contractual Liability
coverage, with limits of at least $5,000,000 per occurrence for bodily injury or
death and $1,000,000 per occurrence for property damage or a combined single
limit of at least $5,000,000 (such insurance shall contain an “occurrence” and
not a “claims made” determinant of coverage, shall name the O&R Protected
Parties as additional insureds and contain a waiver of subrogation claims
against the O&R Protected Parties, and shall not contain an exclusion for claims
by PCL&P’s or its contractor’s or subcontractor’s employees against the O&R
Protected Parties or any of them based on injury to or the death of such
employees). Such insurance requirements may be satisfied through the combination
of a primary or underlying policy and an excess policy and it is understood and
agreed that, so long as PCL&P complies at all times with the minimum per
occurrence amounts and other insurance requirements specified above in this
Agreement, in Section 2(d) of the Gas Supply and Gas Transportation Agreement of
even date herewith between O&R and PCL&P (the “Gas Agreement”), and in Section
2(d) of the of the Transition Services Agreement of even date herewith between
O&R and PCL&P (the “Transition Services Agreement”), PCL&P need not procure and
maintain (or cause its parent Company, Corning Natural Gas Holding Corporation,
to procure and maintain for the benefit of PCL&P) (i) separate insurance
policies for each of this Agreement, the Gas Agreement, and the Transition
Services Agreement or (ii) insurance policies with per occurrence limits that
equal or exceed the sum of (A) the minimum per occurrence amounts specified
above in this Agreement, plus (B) the minimum per occurrence amounts specified
in Section 2(d) of the Gas Agreement and/or (C) the minimum per occurrence
amounts specified in Section 2(d) of the Transition Services Agreement.

3.Confidentiality

Each Party hereby acknowledges that the terms of this Agreement (the
“Information”) are confidential. Each Party agrees to, and shall cause its
agents, representatives, Affiliates, employees, officers, directors and trustees
to: (i) treat and hold as confidential (and not disclose or provide access to
any Person to) the Information, (ii) in the event that a Party or any of its
agents, representatives, Affiliates, employees, officers, directors or trustees
becomes legally required to disclose any of the Information, provide such other
Party (the “Non-Compelled Party”) with prompt written notice of such requirement
so that the Non-Compelled Party may seek a protective order or other remedy or
waive compliance with this Section 3, and (iii) in the event that such
protective order or other remedy is not sought or obtained, or the Non-Compelled
Party waives compliance with this Section 3, furnish only those portions of the
Information which are legally required to be provided and exercise commercially
reasonable efforts to obtain assurances that confidential treatment will be
accorded such Information. This Section 3 shall not apply to Information that,
at the time of disclosure, is available publicly and was not disclosed in breach
of this Agreement.



39

 

 

4.Security for PCL&P’s Performance

(a) Simultaneously with the execution of this Agreement, PCL&P, as security for
PCL&P’s performance of its obligations hereunder (including, but not limited to
PCL&P’s obligations pursuant to Section 1(e) and Section 2), shall furnish cash
security (the “Cash Security”) or cause a letter of credit (such letter of
credit, as amended or replaced from time to time by a “Substitute PCL&P LC” (as
defined below), the “PCL&P L/C”) to be furnished to O&R in the amount of
$1,251,390 (the “Initial Amount”); provided, however, that following PCL&P’s
receipt of the first Invoice and thereafter following PCL&P’s receipt of each
subsequent Invoice pursuant to Section 1(e), the Initial Amount shall be subject
to increase or decrease in accordance with this Section 4(a) and Section 4(b).
During the period from the execution of this Agreement to immediately before the
first such increase or decrease, PCL&P shall cause the amount of the Cash
Security or the PCL&P L/C, as applicable, that remains available for drawing
upon by O&R to be in an amount equal to the Initial Amount and during the period
from the first such increase or decrease to the “Permitted Expiry” (as defined
below), PCL&P, subject to exercising its right pursuant to the first proviso in
Section 4(e), shall cause the amount of the Cash Security or the PCL&P L/C, as
applicable, that remains available for drawing upon by O&R to be in an amount
that is not less than twice the amount of the most recent Invoice sent by O&R to
PCL&P pursuant to Section 1(e) (the Initial Amount, subject to such increase or
decrease, the “Required Amount”). To the extent that PCL&P fails to timely
perform its obligations hereunder, O&R, in addition to and not in lieu of any
other rights and remedies available to it, including termination of this
Agreement pursuant to Section 5, may draw upon the Cash Security or PCL&P L/C,
as applicable, to satisfy, in whole or in part, such obligations.

(b) Increases (i.e., because the Required Amount has increased or the Cash
Security previously has been drawn upon by O&R) in the amount of the Cash
Security remaining for drawing upon by O&R that are necessary to satisfy the
then applicable Required Amount shall be made by PCL&P furnishing the applicable
amount of cash to O&R within five (5) Business Days after (i) PCL&P’s receipt of
the Invoice pursuant to Section 1(e) that results in an increase in the Required
Amount (in cases where the Required Amount increases due to such Invoice), or
(ii) PCL&P’s receipt of written notice from O&R that O&R has drawn on the Cash
Security and the amount of the Cash Security remaining for drawing upon by O&R
is less than the then applicable Required Amount (in cases where O&R previously
has drawn upon the Cash Security). Decreases (i.e., because the Required Amount
has decreased) in the amount of the Cash Security remaining for drawing upon by
O&R to a level equal to the then applicable Required Amount shall be made by O&R
returning the applicable amount of cash to PCL&P within five (5) Business Days
after O&R’s receipt of PCL&P’s written request to return the amount of Cash
Security that is in excess of the then applicable Required Amount. Cash
furnished to O&R or PCL&P shall be by wire transfer to an account specified by
the party that is to receive the cash. Increases (i.e., because the Required
Amount has increased or the PCL&P L/C previously has been drawn upon by O&R) in
the amount of the PCL&P L/C remaining for drawing upon by O&R that are necessary
to satisfy the then applicable Required Amount shall be made by PCL&P furnishing
to O&R a Substitute PCL&P L/C within five (5) Business Days after (i) PCL&P’s
receipt of the Invoice pursuant to Section 1(e) that results in an increase in
the Required Amount (in cases where the Required Amount increases due to such
Invoice), or (ii) PCL&P’s receipt of written notice from O&R that O&R has drawn
upon the PCL&P L/C and the amount of the PCL&P L/C remaining for drawing upon is
less than the then applicable Required Amount (in cases where O&R previously has
drawn upon the PCL&P L/C). Decreases (i.e., because the Required Amount has
decreased) in the amount of the PCL&P L/C remaining for drawing upon by O&R to a
level equal to the then applicable Required Level shall be made by PCL&P
furnishing to O&R a Substitute PCL&P L/C that accomplishes such decrease and O&R
countersigning such Substitute PCL&P L/C.



40

 

 

(c) If at any time prior to the Permitted Expiry, (i) the PCL&P L/C has an
expiration date that is earlier than the Permitted Expiry, PCL&P shall cause to
be provided to O&R, at least twenty (20) Business Days prior to the expiration
date of the PCL&P L/C, a Substitute PCL&P L/C containing an expiration date that
is at least ninety (90) days later than the expiration date of the PCL&P L/C
that it is amending or replacing, or (ii) the credit rating of the bank issuing
the PCL&P L/C falls below the level specified in the “L/C Requirements” (as
defined below) or such bank repudiates its obligations under, or fails to honor
or pay against, the PCL&P L/C, PCL&P, within five (5) Business Days after
receipt of written notice from O&R requesting a Substitute L/C, shall cause to
be furnished to O&R a Substitute PCL&P L/C, issued by different bank, that
replaces such PCL&P L/C. Promptly following O&R’s receipt of a Substitute PCL&P
L/C that replaces (as distinguished from one that amends) a PCL&P L/C, O&R shall
return to PCL&P the PCL&P L/C that has been replaced.

(d) Should PCL&P fail to cause a Substitute PCL&P L/C to be furnished to O&R
within the time specified in, and as otherwise required by, this Agreement,
including under circumstances where (a) the credit rating of the bank issuing
the PCL&P L/C that is to be replaced by the Substitute PCL&P L/C falls below the
level specified in the L/C Requirements, (b) the bank issuing the PCL&P L/C that
is to be replaced by the Substitute PCL&P L/C repudiates its obligations under,
or fails to honor or pay against, the PCL&P L/C, (c) the expiration date of the
PCL&P L/C to be extended by the Substitute PCL&P L/C is required to be extended,
or (d) the amount of the PCL&P L/C remaining available to O&R for drawing upon
is required to be increased by the Substitute PCL&P L/C, then O&R, in addition
to and not in lieu of any other rights and remedies available to it, including
termination of this Agreement, shall be entitled to draw upon the entire
remaining amount of the PCL&P L/C. The parties agree that, for purposes of O&R
making such a drawing, O&R may make any certification or statement required to
be submitted in order to effectuate such drawing, including that the amount of
the drawing is owed to O&R pursuant to this Agreement. Should O&R exercise its
rights under this Section 4(d) to draw down the entire remaining amount of the
PCL&P L/C, the cash obtained as a result of such drawing shall be deemed to be
the Cash Security (the amount of which is subject to increase or decrease in
accordance with this Agreement), with O&R having the right to draw upon such
Cash Security as otherwise permitted by this Agreement with respect to the Cash
Security.

41

 

(e) At all times during the period from the execution of this Agreement to the
Permitted Expiry, any PCL&P L/C (which includes any Substitute PCL&P L/C) that
PCL&P utilizes to satisfy the then applicable Required Amount must satisfy the
L/C Requirements. To the fullest extent permitted by law, (i) O&R shall not be
required to keep any Cash Security in a separate account, but rather, shall be
entitled to use, possess, invest, commingle, assign, sell, or pledge such cash
security deposit in any way it sees fit free from any claim or right of any
nature whatsoever, including any right of redemption, and (ii) any interest,
return on investment, or other result of O&R’s use, investment, commingling,
assignment, sale or pledge of such Cash Security shall be the sole property of
O&R and shall not be furnished to PCL&P at any time; provided, however, that,
assuming the Cash Security is then in the Required Amount and PCL&P is not then
in breach of this Agreement, PCL&P shall be entitled to apply the Cash Security
to payment in whole or in part of the final Invoice received by PCL&P pursuant
to Section 1(e) of this Agreement and, provided, further, that promptly
following the occurrence of the Permitted Expiry O&R shall return to PCL&P any
balance of the Cash Security then remaining.

(f) As used in this Agreement: “L/C Requirements” means an irrevocable,
transferable, standby letter of credit issued by a major U.S. commercial bank or
the U.S. branch office of a foreign bank, which, in either case, has counters
for presentment and payment located in the City of New York and a credit rating
(i.e., the rating then assigned to such entity’s unsecured, senior long-term
debt obligations not supported by third party credit enhancements, or if such
entity does not have a rating for its senior unsecured long-term debt, then the
rating then assigned to such entity as an issuer rating) of at least (i) “A-” by
Standard and Poor’s Rating Group (a division of McGraw-Hill, Inc.) or its
successor (“S&P”) and “A3” by Moody’s Investor Services, Inc. or its successor
(“Moody’s”), if such entity is rated by both S&P and Moody’s or (ii) “A-” by S&P
or “A3” by Moody’s, if such entity is rated by either S&P or Moody’s, but not
both, and which letter of credit is in a form reasonably acceptable to O&R,
including, but not limited to, drawings being permitted solely upon a statement
from O&R that the amount of the drawing is owed to O&R pursuant to this
Agreement; “Permitted Expiry” means the date that is six (6) months after the
end of the Term referenced in Section 1(a) as such Term may be extended in
accordance with Section 1(b) or earlier terminated in accordance with Section 5,
provided, however, that if, as of such date, there are then outstanding, or in
O&R’s good faith judgment reasonable grounds then exist for any future, suits,
actions, causes of action, claims, liabilities, losses, damages, costs, and
expenses that are, or reasonably would be, the subject of PCL&P’s defense,
indemnification and hold harmless obligations pursuant to Section 2 then
Permitted Expiry shall mean the later date on which such suits, actions, causes
of action, claims, liabilities, losses, damages, costs, and expenses are fully
and finally resolved and PCL&P’s obligations pursuant to Section 2 with respect
thereto are fully and finally performed; and “Substitute PCL&P L/C” means an
amendment to, or a replacement of, the PCL&P L/C or a prior Substitute PCL&P L/,
as applicable.

5.Termination

Notwithstanding anything to the contrary in this Agreement, either Party may
terminate this Agreement upon at least thirty (30) days written notice to the
other Party of a material breach of this Agreement by such other Party that is
not cured within thirty (30) days after receipt of such notice; provided,
however, that O&R may terminate this Agreement upon at least five (5) days
following written notice by O&R to PCL&P of its failure to make payment pursuant
to Section 1(e) and PCL&P not curing such breach within five (5) days following
receipt of such notice and O&R may terminate this Agreement immediately upon
written notice to PCL&P of its failure to timely perform its obligations
pursuant to Section 4.



42

 

 

6.Effective Time

This Agreement shall be effective upon the commencement of the Term.

7.Right to Audit

For a period of twelve (12) months after PCL&P receives an Invoice from O&R for
providing the Electric Supply Service, PCL&P or a nationally recognized
accounting firm retained by PCL&P that is reasonably acceptable to O&R shall be
provided, following O&R’s receipt of reasonable advance written notice from
PCL&P, reasonable access to and the right to audit (at PCL&P’s cost and expense)
during normal business hours, O&R’s books and records principally relating to
the provision of Electric Supply Service for which such Invoice was submitted;
provided, however, that any such access and audit shall be subject to Section 3.

8.Notices

All notices, requests, demands, claims and other communications (including
Invoices) hereunder shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
courier service, by fax or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 8):

if to O&R:

 

Orange and Rockland Utilities, Inc.

390 West Route 59

Spring Valley, NY 10977

Attention: Francis Peverly

Fax: (845) 577-3074

 

if to PCL&P:

 

Pike County Light & Power Company

c/o Corning Natural Gas Holding Corporation

330 West William Street

Corning, New York 14830

Attention: Michael I. German

Fax: (607) 962-2844



43

 

 

9.Independent Contractor

In providing the Electric Supply Service, O&R shall be an independent
contractor, and not an agent, of PCL&P or its Affiliates and the employees or
O&R, its Affiliates or the Contractors who assist or have a role in O&R
providing the Electric Supply Service shall not be considered employees or
contractors of PCL&P or its Affiliates.

10.Assignment

Neither this Agreement nor the rights or obligations of either Party hereunder
may be assigned or delegated in whole or in part by either Party without the
prior written consent of the other Party; provided, however, that O&R may assign
its rights or delegate its obligations under this Agreement in whole or in part
to any Affiliate of O&R that, in O&R’s judgment, has the resources, capabilities
and personnel necessary to fulfill O&R’s obligations under this Agreement
without the consent of PCL&P.

11.No Third Party Beneficiaries

This Agreement shall be binding upon and inure solely to the benefit of the
Parties hereto and their successors and permitted assigns and, except for the
protections and benefits extended to O&R Protected Parties pursuant to Section
2, nothing herein, express or implied, is intended to or shall confer upon any
other Person, including, without limitation, any union or any employee or
Contractor or former employee or Contractor of O&R or its Affiliates, any legal
or equitable right, benefit or remedy of any nature whatsoever, including,
without limitation, any rights of employment for any specified period, under or
by reason of this Agreement.

12.Entire Agreement

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all other prior agreements and
understandings, oral or written, between the Parties with respect to the subject
matter hereof.

13.Amendment

This Agreement, including the Exhibits, may not be amended or modified except by
a written instrument signed by or on behalf of each of O&R and PCL&P.

14.Administration

Each of O&R and PCL&P shall appoint one representative as its primary point of
operational contact for the administration and operation of this Agreement (the
“Contact Managers”). The Contact Managers will have overall responsibility for
coordinating, on behalf of O&R or PCL&P, as applicable, actions taken with
respect to providing the Electric Supply Service, including handling any
disputes that may arise in connection therewith.



44

 

 

15.Waiver

Either Party may waive compliance with any of the obligations of the other Party
hereunder; provided, however, that (i) any such waiver shall be valid only if
set forth in an instrument in writing and signed by the Party granting the
waiver, (ii) any waiver of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same provision, or a waiver of any other provision of this Agreement. The
failure of any Party to assert any of its rights hereunder shall not constitute
a waiver of any such rights.

16.Severability

If any provision of this Agreement is invalid, illegal or incapable of being
enforced by any law or public policy, all other provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party. Upon such determination that any
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

17.Counterparts

This Agreement may be executed in one or more counterparts, and by the different
Parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

18.Specific Performance

The Parties hereto acknowledge and agree that remedies at law would be an
inadequate remedy for the breach of any provision contained herein and that in
addition thereto, the Parties hereto shall be entitled to specific performance
of the provisions hereof or other equitable remedies in the event of any such
breach.

19.Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York applicable to contracts executed in and to be performed
in that State, without giving effect to any conflict or choice of law provision
or principle that would result in the application of another state’s laws.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

ORANGE AND ROCKLAND UTILITIES, INC

 

 

By:

Name:

Title:

 

 

45

 

PIKE COUNTY LIGHT & POWER COMPANY

 

 

By:

Name:

Title:

 

EXHIBIT A

TO

ELECTRIC SUPPLY AGREEMENT

The price that O&R shall charge PCL&P for the Electric Supply Service provided
pursuant to this Agreement shall be calculated on a monthly basis and be
comprised of the sum of the following three components:

(i)Supply Cost – PCL&P’s load-based allocated portion [i.e., PCL&P’s load ÷ sum
of O&R’s (including Rockland Electric Company’s) NYISO Zone G load and PCL&P’s
NYISO Zone G load)] of O&R’s monthly NYISO charges for energy, capacity and any
and all other NYISO charges for the applicable month, which shall be subject to
subsequent NYISO true-ups. The supply provided to PCL&P’s electric customers is
measured by meters at or in the vicinity of the New York/Pennsylvania border,
including through metering at or in the vicinity of O&R’s Port Jervis
substation. The supply to O&R’s and Rockland Electric Company’s customers is
measured by interchange metering at all supply points that are recorded and
reconciled monthly with the NYISO/PJM. (Transmission losses are allocated to
each jurisdiction based on a ratio of the total system transmission losses to
the energy metered for each jurisdiction); and

(ii)Carrying Cost – To reflect O&R’s cost of maintaining and operating the
physical infrastructure of O&R required to deliver electric supply to PCL&P, the
monthly carrying cost component that shall be charged to PCL&P is as follows:

$48,973 per month for each month of the first twelve months of the Term

$51,422 per month for each month of the second twelve months of the Term

$53,993 per month for each month of the third twelve months of the Term

$56,692 per month for each month of the fourth twelve months of the Term if
PCL&P so extends the Term in accordance with this Agreement

$59,527 per month for each month of the fifth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement

$62,503 per month for each month of the sixth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement; and

(iii)Service Fee –The monthly service fee component that shall be charged to
PCL&P is as follows:

$2,250 per month for each month of the first twelve months of the Term

$2,363 per month for each month of the second twelve months of the Term

$2,481 per month for each month of the third twelve months of the Term

$2,606 per month for each month of the fourth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement

$2,737 per month for each month of the fifth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement

$2,874 per month for each month of the sixth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement.

 

46

 

Exhibit B

Form of Gas Agreement

[Form of agreement follows]

 

GAS SUPPLY AND GAS TRANSPORTATION AGREEMENT

GAS SUPPLY AND GAS TRANSPORTATION AGREEMENT, dated as of __________, 20__ (this
“Agreement”), between Orange and Rockland Utilities, Inc., a New York
corporation (“O&R”), and Pike County Light & Power Company, a Pennsylvania
corporation (“PCL&P”) (O&R and PCL&P are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”).

WHEREAS, O&R and Coming Natural Gas Holding Corporation (“Corning”) have entered
into a Stock Purchase Agreement, dated as of October 13, 2015 (the “SPA”),
pursuant to which O&R agreed to sell to Coming and Corning agreed to purchase
from O&R all of the issued and outstanding shares of PCL&P, all as more
particularly set forth in the SPA (capitalized terms used and not otherwise
defined herein have the meanings ascribed to them in the SPA; provided, however,
that when reference is made in this Agreement to any Section or Exhibit, such
reference is to a Section or Exhibit of this Agreement unless otherwise
indicated); and

WHEREAS, from and after the Closing, O&R is willing to provide, or cause to be
provided, the transitional gas supply and gas transportation requirements of
PCL&P on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, O&R and PCL&P hereby agree as follows:

1.Provision of Transitional Requirements; Term; Payment

(a) O&R agrees to provide, or to cause its Affiliates and/or third-party
contractors, subcontractors or other service providers or suppliers
(collectively, the “Contractors”) to provide, to PCL&P the supply of gas and gas
transportation for PCL&P to serve its gas customers (the “Gas Supply and
Transportation Service”) for a period (the “Term”) commencing on the Closing and
ending on the date that is thirty-six (36) months after the Closing, subject to
extending the Term in accordance with Section 1(b) and to earlier termination in
accordance with Section 5.

(b) Within thirty (30) days after the first annual anniversary date of this
Agreement, PCL&P may elect, by written notice to O&R, to extend the Term for an
additional twelve (12) months. If PCL&P elects this first optional extension,
PCL&P may then elect, within thirty (30) days after the second annual
anniversary date of this Agreement, to extend the extended Term for an
additional twelve (12) months. If PCL&P elects this second optional extension,
PCL&P may then elect, within thirty (30) days after the third annual anniversary
date of this Agreement, to extend the extended Term for an additional twelve
(12) months.

(c) O&R shall provide, or shall cause its Affiliates and/or the Contractors to
provide, the Gas Supply and Transportation Service pursuant to this Agreement in
a manner consistent with, and with a level of care no less than, the manner and
level of care with which such Gas Supply and Transportation Service was
previously provided by O&R, its Affiliates and/or the Contractors to PCL&P
during the twelve (12) month period immediately prior to the Closing.



47

 

 

(d) The Parties acknowledge the transitional nature of O&R providing the Gas
Supply and Transportation Service hereunder and agree to cooperate in good faith
to effectuate a smooth transition to PCL&P of the Gas Supply and Transportation
Service furnished hereunder; provided, however, that O&R, its Affiliates and the
Contractors shall have no obligation to incur any expense, including, without
limitation, in connection with constructing, installing, replacing, modifying
operating, or maintaining any facilities or infrastructure, in connection with
such transition (it being understood that this proviso does not affect O&R’s
obligations, during the Term, to operate and maintain O&R facilities or O&R
infrastructure in a manner sufficient to provide the Gas Supply and
Transportation Service pursuant to the terms and conditions hereof).

(e) PCL&P shall pay O&R an amount for the Gas Supply and Transportation Service
that is calculated in accordance with the methodology set forth in the Exhibit A
attached hereto. Each written invoice (each, an “Invoice”) that O&R prepares
with respect to the Gas Supply and Transportation Service provided during the
Term shall specify the amount and price of the Gas Supply and Transportation
Service and the period during which it was provided (it being understood and
agreed that the “Supply Cost” portion, as described in Exhibit A attached
hereto, of each Invoice shall be subject to subsequent invoices for additional
amounts (or credits) reflecting subsequent true-ups from interstate pipeline
providers and gas commodity providers relating to the period at issue). PCL&P
shall pay each Invoice, by the method specified in the Invoice, no later than
ten (10) days after PCL&P’s receipt of the Invoice. All Invoices sent by O&R
hereunder shall be sent to the following address:

Pike County Light & Power Company

c/o Corning Natural Gas Holding Corporation

330 West William Street

Corning, New York 14830

Attention: Michael I. German

Fax: (607) 962-2844

2.Limitation of Liability; Release; Waiver; Indemnification; Insurance

(a) To the fullest extent permitted by law, PCL&P hereby releases and discharges
O&R, its Affiliates, the Contractors, and O&R’s, its Affiliates’ and the
Contractors’ respective directors, trustees, officers, employees, agents,
successors, and assigns (collectively, the “O&R Protected Parties”) from, waives
against the O&R Protected Parties, and agrees to defend, indemnify and hold the
O&R Protected Parties harmless from and against, any and all suits, actions,
causes of action, claims, liabilities, losses, damages, costs, and expenses
(including court costs and reasonable attorney’s fees) arising from or relating
to providing the Gas Supply and Transportation Service or any failure to provide
or delay in providing the Gas Supply and Transportation Service, except to the
extent that such suits, actions, causes of action, claims, liabilities, losses,
damages, costs and expenses arise from the willful misconduct of the O&R
Protected Parties.

48

 

(b) Without limiting the provisions of Section 2(a) immediately above, to the
fullest extent permitted by law, PCL&P hereby releases and discharges the O&R
Protected Parties from, waives against the O&R Protected Parties, and agrees to
defend, indemnify and hold the O&R Protected Parties harmless from and against,
any and all suits, actions, causes of action, claims, and liabilities for (and
court costs and reasonable attorney’s fees in connection with) any and all
special, indirect, incidental, consequential, and punitive damages, including
but not limited to damage, loss, liability, costs, and expenses resulting from
loss of use, loss of business or business opportunities, loss of profits or
revenue, costs of capital, loss of goodwill, cost of purchased or replacement
gas supply and transportation, and any like items of special, indirect,
incidental, or consequential loss and damage, arising from or relating to
providing the Gas Supply and Transportation Service or any failure to provide or
delay in providing the Gas Supply and Transportation Service.

(c) Subject to the other limitation of liability provisions in this Agreement,
in no event shall the cumulative liability of the O&R Protected Parties relating
to or arising from providing any Gas Supply and Transportation Service exceed
the payment received by O&R hereunder with respect to providing such Gas Supply
and Transportation Service.

(d) PCL&P shall procure and maintain (or cause its parent Company, Coming
Natural Gas Holding Corporation, to procure and maintain for the benefit of
PCL&P) the following insurance during the Term and until any and all Gas Supply
and Transportation Service has been fully and completely performed:
Comprehensive (also called Commercial) General Liability Insurance, including
Contractual Liability coverage, with limits of at least $5,000,000 per
occurrence for bodily injury or death and $1,000,000 per occurrence for property
damage or a combined single limit of at least $5,000,000 (such insurance shall
contain an “occurrence” and not a “claims made” determinant of coverage, shall
name the O&R Protected Parties as additional insureds and contain a waiver of
subrogation claims against the O&R Protected Parties, and shall not contain an
exclusion for claims by PCL&P’s or its contractor’s or subcontractor’s employees
against the O&R Protected Parties or any of them based on injury to or the death
of such employees). Such insurance may be satisfied through the combination of a
primary or underlying policy and an excess policy and it is understood and
agreed that, so long as PCL&P complies at all times with the minimum per
occurrence amounts and other insurance requirements specified above in this
Agreement, in Section 2(d) of the Electric Supply Agreement of even date
herewith between O&R and PCL&P (the “Electric Agreement”), and in Section 2(d)
of the of the Transition Services Agreement of even date herewith between O&R
and PCL&P (the “Transition Services Agreement”), PCL&P need not procure and
maintain (or cause its parent Company, Corning Natural Gas Holding Corporation,
to procure and maintain for the benefit of PCL&P) (i) separate insurance
policies for each of this Agreement, the Electric Agreement, and the Transition
Services Agreement or (ii) insurance policies with per occurrence limits that
equal or exceed the sum of (A) the minimum per occurrence amounts specified
above in this Agreement, plus (B) the minimum per occurrence amounts specified
in Section 2(d) of the Electric Agreement and/or (C) the minimum per occurrence
amounts specified in Section 2(d) of the Transition Services Agreement.



49

 

 

3.Confidentiality

Each Party hereby acknowledges that the teams of this Agreement (the
“Information”) are confidential. Each Party agrees to, and shall cause its
agents, representatives, Affiliates, employees, officers, directors and trustees
to: (i) treat and hold as confidential (and not disclose or provide access to
any Person to) the Information, (ii) in the event that a Party or any of its
agents, representatives, Affiliates, employees, officers, directors or trustees
becomes legally required to disclose any of the Information, provide such other
Party (the “Non-Compelled Party”) with prompt written notice of such requirement
so that the Non-Compelled Party may seek a protective order or other remedy or
waive compliance with this Section 3, and (iii) in the event that such
protective order or other remedy is not sought or obtained, or the Non-Compelled
Party waives compliance with this Section 3, furnish only those portions of the
Information which are legally required to be provided and exercise commercially
reasonable efforts to obtain assurances that confidential treatment will be
accorded such Information. This Section 3 shall not apply to Information that,
at the time of disclosure, is available publicly and was not disclosed in breach
of this Agreement.

4.Security for PCL&P’s Performance

(a) Simultaneously with the execution of this Agreement, PCL&P, as security for
PCL&P’s performance of its obligations hereunder (including, but not limited to
PCL&P’s obligations pursuant to Section 1(e) and Section 2), shall furnish cash
security (the “Cash Security”) or cause a letter of credit (such letter of
credit, as amended or replaced from time to time by a “Substitute PCL&P LC” (as
defined below), the “PCL&P L/C”) to be furnished to O&R in the amount of
$373,330 (the “Initial Amount”); provided, however, that following PCL&P’s
receipt of the first Invoice and thereafter following PCL&P’s receipt of each
subsequent Invoice pursuant to Section 1(e), the Initial Amount shall be subject
to increase or decrease in accordance with this Section 4(a) and Section 4(b).
During the period from the execution of this Agreement to immediately before the
first such increase or decrease, PCL&P shall cause the amount of the Cash
Security or the PCL&P L/C, as applicable, that remains available for drawing
upon by O&R to be in an amount equal to the Initial Amount and during the period
from the first such increase or decrease to the “Permitted Expiry” (as defined
below), PCL&P, subject to exercising its right pursuant to the first proviso in
Section 4(e), shall cause the amount of the Cash Security or the PCL&P L/C, as
applicable, that remains available for drawing upon by O&R to be in an amount
that is not less than twice the amount of the most recent Invoice sent by O&R to
PCL&P pursuant to Section 1(e) (the Initial Amount, subject to such increase or
decrease, the “Required Amount”). To the extent that PCL&P fails to timely
perform its obligations hereunder, O&R, in addition to and not in lieu of any
other rights and remedies available to it, including termination of this
Agreement pursuant to Section 5, may draw upon the Cash Security or PCL&P L/C,
as applicable, to satisfy, in whole or in part, such obligations.

(b) Increases (i.e., because the Required Amount has increased or the Cash
Security previously has been drawn upon by O&R) in the amount of the Cash
Security remaining for drawing upon by O&R that are necessary to satisfy the
then applicable Required Amount shall be made by PCL&P furnishing the applicable
amount of cash to O&R within five (5) Business Days after (i) PCL&P’s receipt of
the Invoice pursuant to Section 1(e) that results in an increase in the Required
Amount (in cases where the Required Amount increases due to such Invoice), or
(ii) PCL&P’s receipt of written notice from O&R that O&R has drawn on the Cash
Security and the amount of the Cash Security remaining for drawing upon by O&R
is less than the then applicable Required Amount (in cases where O&R previously
has drawn upon the Cash Security). Decreases (i.e., because the Required Amount
has decreased) in the amount of the Cash Security remaining for drawing upon by
O&R to a level equal to the then applicable Required Amount shall be made by O&R
returning the applicable amount of cash to PCL&P within five (5) Business Days
after O&R’ s receipt of PCL&P’s written request to return the amount of Cash
Security that is in excess of the then applicable Required Amount. Cash
furnished to O&R or PCL&P shall be by wire transfer to an account specified by
the party that is to receive the cash. Increases (i.e., because the Required
Amount has increased or the PCL&P L/C previously has been drawn upon by O&R) in
the amount of the PCL&P L/C remaining for drawing upon by O&R that are necessary
to satisfy the then applicable Required Amount shall be made by PCL&P furnishing
to O&R a Substitute PCL&P L/C within five (5) Business Days after (i) PCL&P’s
receipt of the Invoice pursuant to Section 1(e) that results in an increase in
the Required Amount (in cases where the Required Amount increases due to such
Invoice), or (ii) PCL&P’s receipt of written notice from O&R that O&R has drawn
upon the PCL&P L/C and the amount of the PCL&P L/C remaining for drawing upon is
less than the then applicable Required Amount (in cases where O&R previously has
drawn upon the PCL&P L/C). Decreases (i.e., because the Required Amount has
decreased) in the amount of the PCL&P L/C remaining for drawing upon by O&R to a
level equal to the then applicable Required Level shall be made by PCL&P
furnishing to O&R a Substitute PCL&P L/C that accomplishes such decrease and O&R
countersigning such Substitute PCL&P L/C.



50

 

 

(c) If at any time prior to the Permitted Expiry, (i) the PCL&P L/C has an
expiration date that is earlier than the Permitted Expiry, PCL&P shall cause to
be provided to O&R, at least twenty (20) Business Days prior to the expiration
date of the PCL&P L/C, a Substitute PCL&P L/C containing an expiration date that
is at least ninety (90) days later than the expiration date of the PCL&P L/C
that it is amending or replacing, or (ii) the credit rating of the bank issuing
the PCL&P L/C falls below the level specified in the “L/C Requirements” (as
defined below) or such bank repudiates its obligations under, or fails to honor
or pay against, the PCL&P L/C, PCL&P, within five (5) Business Days after
receipt of written notice from O&R requesting a Substitute L/C, shall cause to
be furnished to O&R a Substitute PCL&P L/C, issued by different bank, that
replaces such PCL&P L/C. Promptly following O&R’s receipt of a Substitute PCL&P
L/C that replaces (as distinguished from one that amends) a PCL&P L/C, O&R shall
return to PCL&P the PCL&P L/C that has been replaced.

(d) Should PCL&P fail to cause a Substitute PCL&P L/C to be furnished to O&R
within the time specified in, and as otherwise required by, this Agreement,
including under circumstances where (a) the credit rating of the bank issuing
the PCL&P L/C that is to be replaced by the Substitute PCL&P L/C falls below the
level specified in the L/C Requirements, (b) the bank issuing the PCL&P L/C that
is to be replaced by the Substitute PCL&P L/C repudiates its obligations under,
or fails to honor or pay against, the PCL&P L/C, (c) the expiration date of the
PCL&P L/C to be extended by the Substitute PCL&P L/C is required to be extended,
or (d) the amount of the PCL&P L/C remaining available to O&R for drawing upon
is required to be increased by the Substitute PCL&P L/C, then O&R, in addition
to and not in lieu of any other rights and remedies available to it, including
termination of this Agreement, shall be entitled to draw upon the entire
remaining amount of the PCL&P L/C. The parties agree that, for purposes of O&R
making such a drawing, O&R may make any certification or statement required to
be submitted in order to effectuate such drawing, including that the amount of
the drawing is owed to O&R pursuant to this Agreement. Should O&R exercise its
rights under this Section 4(d) to draw down the entire remaining amount of the
PCL&P L/C, the cash obtained as a result of such drawing shall be deemed to be
the Cash Security (the amount of which is subject to increase or decrease in
accordance with this Agreement), with O&R having the right to draw upon such
Cash Security as otherwise permitted by this Agreement with respect to the Cash
Security.

(e) At all times during the period from the execution of this Agreement to the
Permitted Expiry, any PCL&P L/C (which includes any Substitute PCL&P L/C) that
PCL&P utilizes to satisfy the then applicable Required Amount must satisfy the
L/C Requirements. To the fullest extent permitted by applicable law, (i) O&R
shall not be required to keep any Cash Security in a separate account, but
rather, shall be entitled to use, possess, invest, commingle, assign, sell, or
pledge such cash security deposit in any way it sees fit free from any claim or
right of any nature whatsoever, including any right of redemption, and (ii) any
interest, return on investment, or other result of O&R’s use, investment,
commingling, assignment, sale or pledge of such Cash Security shall be the sole
property of O&R and shall not be furnished to PCL&P at any time; provided,
however, that, assuming the Cash Security is then in the Required Amount and
PCL&P is not then in breach of this Agreement, PCL&P shall be entitled to apply
the Cash Security to payment in whole or in part of the final Invoice received
by PCL&P pursuant to Section 1(e) of this Agreement and, provided, further, that
promptly following the occurrence of the Permitted Expiry O&R shall return to
PCL&P any balance of the Cash Security then remaining.

(f) As used in this Agreement: “L/C Requirements” means an irrevocable,
transferable, standby letter of credit issued by a major U.S. commercial bank or
the U.S. branch office of a foreign bank, which, in either case, has counters
for presentment and payment located in the City of New York and a credit rating
(i.e., the rating then assigned to such entity’s unsecured, senior long-term
debt obligations not supported by third party credit enhancements, or if such
entity does not have a rating for its senior unsecured long-term debt, then the
rating then assigned to such entity as an issuer rating) of at least (i) “A-” by
Standard and Poor’s Rating Group (a division of McGraw-Hill, Inc.) or its
successor (“S&P”) and “A3” by Moody’s Investor Services, Inc. or its successor
(“Moody’s”), if such entity is rated by both S&P and Moody’s or (ii) “A-” by S&P
or “A3” by Moody’s, if such entity is rated by either S&P or Moody’s, but not
both, and which letter of credit is in a form reasonably acceptable to O&R,
including, but not limited to, drawings being permitted solely upon a statement
from O&R that the amount of the drawing is owed to O&R pursuant to this
Agreement; “Permitted Expiry” means the date that is six (6) months after the
end of the Term referenced in Section 1(a) as such Term may be extended in
accordance with Section 1(b) or earlier terminated in accordance with Section 5,
provided, however, that if, as of such date, there are then outstanding, or in
O&R’s good faith judgment reasonable grounds then exist for any future, suits,
actions, causes of action, claims, liabilities, losses, damages, costs, and
expenses that are, or reasonably would be, the subject of PCL&P’s defense,
indemnification and hold harmless obligations pursuant to Section 2 then
Permitted Expiry shall mean the later date on which such suits, actions, causes
of action, claims, liabilities, losses, damages, costs, and expenses are fully
and finally resolved and PCL&P’s obligations pursuant to Section 2 with respect
thereto are fully and finally performed;and “Substitute PCL&P L/C” means an
amendment to, or a replacement of, the PCL&P L/C or a prior Substitute PCL&P L/,
as applicable.



51

 

 

5.Termination

Notwithstanding anything to the contrary in this Agreement, either Party may
terminate this Agreement thirty (30) days following written notice to the other
Party of a material breach of this Agreement by such other Party that is not
cured within such thirty (30) day period; provided, however, that O&R may
terminate this Agreement upon at least five (5) days following written notice by
O&R to PCL&P of its failure to make payment pursuant to Section 1(e) and PCL&P
not curing such breach within five (5) days following receipt of such notice and
O&R may terminate this Agreement immediately upon written notice to PCL&P of its
failure to timely perform its obligations pursuant to Section 4.

6.Effective Time

This Agreement shall be effective upon the commencement of the Term.

7.Right to Audit

For a period of twelve (12) months after PCL&P receives an Invoice from O&R for
providing the Gas Supply and Transportation, PCL&P or a nationally recognized
accounting firm retained by PCL&P that is reasonably acceptable to O&R shall be
provided, following O&R’s receipt of reasonable advance written notice from
PCL&P, reasonable access to and the right to audit (at PCL&P’s cost and expense)
during normal business hours, O&R’s books and records principally relating to
the provision of the Gas Supply and Transportation Service for which such
Invoice was submitted; provided, however, that any such access and audit shall
be subject to Section 3.

8.Notices

All notices, requests, demands, claims and other communications (including
Invoices) hereunder shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
courier service, by fax or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 8):

if to O&R:

 

Orange and Rockland Utilities, Inc.

390 West Route 59

Spring Valley, NY 10977

Attention: Francis Peverly

Fax: (845) 577-3074

 

if to PCL&P:

 

Pike County Light & Power Company

c/o Coming Natural Gas Holding Corporation

330 West William Street

Coming, New York 14830

Attention: Michael I. German

Fax: (607) 962-2844



52

 

 

9.Independent Contractor

In providing the Gas Supply and Transportation Service, O&R shall be an
independent contractor, and not an agent, of PCL&P or its Affiliates and the
employees of O&R, its Affiliates or the Contractors who assist or have a role in
O&R providing the Gas Supply and Transportation Service shall not be considered
employees, agents or contractors of PCL&P or its Affiliates.

10.Assignment

Neither this Agreement nor the rights or obligations of either Party hereunder
may be assigned or delegated in whole or in part by either Party without the
prior written consent of the other Party; provided, however, that O&R may assign
its rights and delegate its obligations under this Agreement in whole or in part
to any Affiliate of O&R that, in O&R’s judgment, has the resources, capabilities
and personnel necessary to fulfill O&R’s obligations under this Agreement
without the consent of PCL&P.

11.No Third Party Beneficiaries

This Agreement shall be binding upon and inure solely to the benefit of the
Parties hereto and their successors and permitted assigns and, except for the
protections and benefits extended to O&R Protected Parties pursuant to Section
2, nothing herein, express or implied, is intended to or shall confer upon any
other Person, including, without limitation, any union or any employee or
Contractor or former employee or Contractor of O&R or its Affiliates, any legal
or equitable right, benefit or remedy of any nature whatsoever, including,
without limitation, any rights of employment for any specified period, under or
by reason of this Agreement.

12.Entire Agreement

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all other prior agreements and
understandings, oral or written, between the Parties with respect to the subject
matter hereof.

13.Amendment

This Agreement, including the Exhibits, may not be amended or modified except by
a written instrument signed by or on behalf of each of O&R and PCL&P.



53

 

 

14.Administration

Each of O&R and PCL&P shall appoint one representative as its primary point of
operational contact for the administration and operation of this Agreement (the
“Contact Managers”). The Contact Managers will have overall responsibility for
coordinating, on behalf of O&R or PCL&P, as applicable, actions taken with
respect to providing the Gas Supply and Transportation Service, including
handling any disputes that may arise in connection therewith.

15.Waiver

Either Party to this Agreement may waive compliance with any of the obligations
of the other Party hereunder; provided, however, that (i) any such waiver shall
be valid only if set forth in an instrument in writing and signed by the Party
granting the waiver, (ii) any waiver of any provision of this Agreement shall
not be construed as a waiver of any subsequent breach or a subsequent waiver of
the same provision, or a waiver of any other provision of this Agreement. The
failure of any Party to assert any of its rights hereunder shall not constitute
a waiver of any such rights.

16.Severability

If any provision of this Agreement is invalid, illegal or incapable of being
enforced by any law or public policy, all other provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party. Upon such determination that any
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

17.Counterparts

This Agreement may be executed in one or more counterparts, and by the different
Parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

18.Specific Performance

The Parties hereto acknowledge and agree that remedies at law would be an
inadequate remedy for the breach of any provision contained herein and that in
addition thereto, the Parties hereto shall be entitled to specific performance
of the provisions hereof or other equitable remedies in the event of any such
breach.

19.Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York applicable to contracts executed in and to be performed
in that State, without giving effect to any conflict or choice of law provision
or principle that would result in the application of another state’s laws.

54

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

ORANGE AND ROCKLAND UTILITIES, INC

 

 

By:

Name:

Title:

 

 

PIKE COUNTY LIGHT & POWER COMPANY

 

 

By:

Name:

Title:

 

55

 

EXHIBIT A

TO

GAS SUPPLY AND GAS TRANSPORTATION AGREEMENT

The price that O&R shall charge PCL&P for the Gas Supply and Transportation
provided pursuant to this Agreement shall be calculated on a monthly basis and
be comprised of the sum of the following three components:

(i)Supply Cost – PCL&P’s allocated portion [i.e., usage of PCL&P’s gas customers
± sum of usage of O&R’s gas customers and PCL&P’s gas customers] of the cost of
(a) interstate pipeline demand charges to O&R and/or its Affiliates based on
weighted average cost of O&R’s/its Affiliate’s portfolio of interstate pipeline
providers, and (b) monthly gas commodity charges for gas delivered to O&R/its
Affiliates for the applicable month, each of which shall be subject to
subsequent interstate pipeline provider and gas commodity provider true-ups. The
usage of PCL&P’s gas customers will be measured by metering at an O&R metering
and regulation station located in Port Jervis; and

(ii)Carrying Cost –To reflect O&R’s cost of maintaining and operating the
physical infrastructure of O&R required to deliver gas to PCL&P, the monthly
carrying cost component that shall be charged to PCL&P is as follows:

$15,250 per month for each month of the first twelve months of the Term

$16,013 per month for each month of the second twelve months of the Term

$16,814 per month for each month of the third twelve months of the Term

$17,655 per month for each month of the fourth twelve months of the Term if
PCL&P so extends the Term in accordance with this Agreement

$18,538 per month for each month of the fifth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement

$19,465 per month for each month of the sixth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement; and

(iii)Service Fee – The monthly service fee component that shall be charged to
PCL&P is as follows:

$2,250 per month for each month of the first twelve months of the Term

$2,363 per month for each month of the second twelve months of the Term

$2,481 per month for each month of the third twelve months of the Term

$2,606 per month for each month of the fourth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement

$2,737 per month for each month of the fifth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement

$2,874 per month for each month of the sixth twelve months of the Term if PCL&P
so extends the Term in accordance with this Agreement.

56

 

Exhibit C

Form of Transition Services Agreement

[Form of agreement follows]

 

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT, dated as of __________, 20__ (this “Agreement”),
between Orange and Rockland Utilities, Inc., a New York corporation (“O&R”), and
Pike County Light & Power Company, a Pennsylvania corporation (“PCL&P”) (O&R and
PCL&P are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”).

WHEREAS, O&R and Corning Natural Gas Holding Corporation (“Corning”) have
entered into a Stock Purchase Agreement, dated as of October13, 2015 (the
“SPA”), pursuant to which O&R agreed to sell to Corning and Corning agreed to
purchase from O&R all of the issued and outstanding shares of PCL&P, all as more
particularly set forth in the SPA (capitalized terms used and not otherwise
defined herein have the meanings ascribed to them in the SPA; provided, however,
that when reference is made in this Agreement to any Section or Exhibit, such
reference is to a Section or Exhibit of this Agreement unless otherwise
indicated); and

WHEREAS, from and after the Closing, O&R is willing to provide, or cause to be
provided, certain services to PCL&P on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, O&R and PCL&P hereby agree as follows:

1.Provision of Transition Services; Term; Payment

(a) O&R agrees to provide, or to cause its Affiliates and/or third-party
contractors, subcontractors or other service providers or suppliers
(collectively, the “Contractors”) to provide, to PCL&P each line item of service
(each such item, a “Service”, and, collectively, all such items provided
hereunder being the “Services”) set forth on Exhibit “A” attached hereto (as may
be amended from time to time by a written instrument signed by each of the
Parties hereto, the “Exhibit”) for a period (the “Term”) commencing on the
Closing and ending on the date that is twelve (12) months after the Closing,
subject to earlier termination in accordance with Section 1(e) or Section 5;
provided, however, that no particular Service shall be provided beyond the end
date for such Service listed in the applicable Exhibit and, provided further,
that notwithstanding anything to the contrary in this Agreement, the provision
of and payment for Service described in Service Item 2 (“Field Services –
Electric”) and for Service described in Service Item 3 (“Field Services – Gas)
on the Exhibit shall be subject to the “Hours Limitation” described in the
Exhibit.

(b) O&R shall provide, or shall cause its Affiliates and/or the Contractors to
provide, each Service pursuant to this Agreement in a manner consistent with,
and with a level of care no less than, the manner and level of care with which
such Service was previously provided by O&R, its Affiliates and/or the
Contractors to PCL&P during the twelve (12) month period immediately prior to
the Closing.

(c) The Parties acknowledge the transitional nature of O&R providing the
Services and agree to cooperate in good faith to effectuate a smooth transition
to PCL&P of the Services furnished hereunder; provided, however, that O&R, its
Affiliates and the Contractors shall have no obligation to incur any expense,
including, without limitation, in connection with constructing, installing,
replacing, modifying, operating, or maintaining any facilities or
infrastructure, in connection with such transition (it being understood that
this proviso does not affect O&R’s obligations, during the Term, to operate and
maintain O&R facilities or O&R infrastructure in a manner sufficient to provide
the Services pursuant to the terms and conditions hereof).



57

 

 

(d) PCL&P shall pay O&R an amount for each Service that is calculated in
accordance with the price and/or methodology set forth in the Exhibit applicable
to such Service. Each written invoice (each, an “Invoice”) that O&R prepares
with respect to each Service provided during the Term shall specify the amount
and price of the Service and the period during which it was provided. PCL&P
shall pay each Invoice, by the method specified in the Invoice, no later than
ten (10) days after PCL&P’s receipt of the Invoice. All Invoices sent by O&R
hereunder shall be sent to the following address:

Pike County Light & Power Company

c/o Corning Natural Gas Holding Corporation

330 West William Street

Corning, New York 14830

Attention: Michael I. German

Fax: (607) 962-2844

(e) Subject to PCL&P’s obligation to make payments pursuant to this Agreement
for Services previously rendered and subject to the obligation of PCL&P to pay
for reasonably documented third-party termination or cancellation charges and
similar costs and expenses incurred by O&R, its Affiliates and the Contractors
due to the termination of this Agreement by PCL&P, PCL&P may terminate any or
all Services, either in whole or in part, under this Agreement upon ten (10)
Business Days’ prior written notice to O&R.

(f) As between O&R and PCL&P, O&R shall be responsible for selecting the
employees of O&R or its Affiliates (collectively, the “Employees”) and the
Contractor who will perform any particular Service and for administering such
Employees and Contractors; provided, however, that O&R shall not be obligated to
(i) employ or continue to employ or to cause its Affiliates to employ or
continue to employ any particular Employees, or (ii) retain or continue to
retain or to cause its Affiliates to retain or continue to retain any particular
Contractors.

2.Limitation of Liability; Release; Waiver; Indemnification; Insurance

(a) To the fullest extent permitted by law, PCL&P hereby releases and discharges
O&R, its Affiliates, the Contractors, and O&R’s, its Affiliates’ and the
Contractors’ respective directors, trustees, officers, employees, agents,
successors, and assigns, (collectively, the “O&R Protected Parties”) from,
waives against the O&R Protected Parties, and agrees to defend, indemnify and
hold the O&R Protected Parties harmless from and against, any and all suits,
actions, causes of action, claims, liabilities, losses, damages, costs, and
expenses (including court costs and reasonable attorney’s fees) arising from or
relating to providing any Services or any failure to provide or delay in
providing any Services, except to the extent that such suits,actions, causes of
action, claims, liabilities, losses, damages, costs and expenses arise from the
willful misconduct of the O&R Protected Parties.



58

 

 

(b) Without limiting the provisions of Section 2(a), to the fullest extent
permitted by law, PCL&P hereby releases and discharges the O&R Protected Parties
from, waives against the O&R Protected Parties, and agrees to defend, indemnify
and hold the O&R Protected Parties harmless from and against, any and all suits,
actions, causes of action, claims, and liabilities for (and court costs and
reasonable attorney’s fees in connection with) any and all special, indirect,
incidental, consequential and punitive damages, including but not limited to
damage, loss, liability, costs, and expenses resulting from loss of use, loss of
business or business opportunities, loss of profits or revenue, costs of
capital, loss of goodwill, cost of purchased or replacement power, and like
items of special, indirect, incidental, or consequential loss and damage,
arising from or relating to providing any Services or any failure to provide or
delay in providing any Services.

(c) Subject to the other limitation of liability provisions in this Agreement,
in no event shall the cumulative liability of the O&R Protected Parties relating
to or arising from providing any Service exceed the payment received by O&R
hereunder with respect to such Service.

(d) PCL&P shall procure and maintain (or cause its parent Company, Corning
Natural Gas Holding Corporation, to procure and maintain for the benefit of
PCL&P) the following insurance during the Term and until any and all Services
have been fully and completely performed: Comprehensive (also called Commercial)
General Liability Insurance, including Contractual Liability coverage, with
limits of at least $5,000,000 per occurrence for bodily injury or death and
$1,000,000 per occurrence for property damage or a combined single limit of at
least $5,000,000 (such insurance shall contain an “occurrence” and not a “claims
made” determinant of coverage, shall name the O&R Protected Parties as
additional insureds and contain a waiver of subrogation claims against the O&R
Protected Parties, and shall not contain an exclusion for claims by PCL&P’s or
its contractor’s or subcontractor’s employees against the O&R Protected Parties
or any of them based on injury to or the death of such employees). Such
insurance may be satisfied through the combination of a primary or underlying
policy and an excess policy and it is understood and agreed that, so long as
PCL&P complies at all times with the minimum per occurrence amounts and other
insurance requirements specified above in this Agreement, in Section 2(d) of the
Electric Supply Agreement of even date herewith between O&R and PCL&P (the
“Electric Agreement”), and in Section 2(d) of the Gas Supply and Gas
Transportation Agreement of even date herewith between O&R and PCL&P (the “Gas
Agreement), PCL&P need not procure and maintain (or cause its parent Company,
Coming Natural Gas Holding Corporation, to procure and maintain for the benefit
of PCL&P) (i) separate insurance policies for each of this Agreement, the
Electric Agreement, and the Gas Agreement or (ii) insurance policies with per
occurrence limits that equal or exceed the sum of (A) the minimum per occurrence
amounts specified above in this Agreement, plus (B) the minimum per occurrence
amounts specified in Section 2(d) of the Electric Agreement and/or (C) the
minimum per occurrence amounts specified in Section 2(d) of the Gas Agreement.



59

 

 

3.Confidentiality

Each Party hereby acknowledges that its confidential information (the
“Information”) may be exposed to the other party’s agents, representatives,
Affiliates, employees, officers, directors and trustees as a result of the
activities contemplated by this Agreement. Each Party agrees to, and shall cause
its agents, representatives, Affiliates, employees, officers, directors and
trustees to: (i) treat and hold as confidential (and not disclose or provide
access to any Person to) the Information of the other Party (other than as may
be necessary to perform the Services), (ii) in the event that a Party or any of
its agents, representatives, Affiliates, employees, officers, directors or
trustees becomes legally required to disclose any Information of the other
Party, provide such other Party (the “Non-Compelled Party”) with prompt written
notice of such requirement so that the Non-Compelled Party may seek a protective
order or other remedy or waive compliance with this Section 3, and (iii) in the
event that such protective order or other remedy is not sought or obtained, or
the Non-Compelled Party waives compliance with this Section 3, furnish only
those portions of such Information of the Non-Compelled which are legally
required to be provided and exercise commercially reasonable efforts to obtain
assurances that confidential treatment will be accorded such Information. This
Section 3 shall not apply to Information that, at the time of disclosure, is
available publicly and was not disclosed in breach of this Agreement.

4.Security for PCL&P’s Performance

(a) Simultaneously with the execution of this Agreement, PCL&P, as security for
PCL&P’s performance of its obligations hereunder (including, but not limited to
PCL&P’s obligations pursuant to Section 1(e) and Section 2), shall furnish cash
security (the “Cash Security”) or cause a letter of credit (such letter of
credit, as amended or replaced from time to time by a “Substitute PCL&P LC” (as
defined below), the “PCL&P L/C”) to be furnished to O&R in the amount of
$500,000 (the “Initial Amount”); provided, however, that following PCL&P’s
receipt of the first Invoice and thereafter following PCL&P’s receipt of each
subsequent Invoice pursuant to Section 1(e), the Initial Amount shall be subject
to increase or decrease in accordance with this Section 4(a) and Section 4(b).
During the period from the execution of this Agreement to immediately before the
first such increase or decrease, PCL&P shall cause the amount of the Cash
Security or the PCL&P L/C, as applicable, that remains available for drawing
upon by O&R to be in an amount equal to the Initial Amount and during the period
from the first such increase or decrease to the “Permitted Expiry” (as defined
below), PCL&P, subject to exercising its right pursuant to the first proviso in
Section 4(e), shall cause the amount of the Cash Security or the PCL&P L/C, as
applicable, that remains available for drawing upon by O&R to be in an amount
that is not less than twice the amount of the most recent Invoice sent by O&R to
PCL&P pursuant to Section 1(e) (the Initial Amount, subject to such increase or
decrease, the “Required Amount”). To the extent that PCL&P fails to timely
perform its obligations hereunder, O&R, in addition to and not in lieu of any
other rights and remedies available to it, including termination of this
Agreement pursuant to Section 5, may draw upon the Cash Security or PCL&P L/C,
as applicable, to satisfy, in whole or in part, such obligations.

(b) Increases (i.e., because the Required Amount has increased or the Cash
Security previously has been drawn upon by O&R) in the amount of the Cash
Security remaining for drawing upon by O&R that are necessary to satisfy the
then applicable Required Amount shall be made by PCL&P furnishing the applicable
amount of cash to O&R within five (5) Business Days after (i) PCL&P’s receipt of
the Invoice pursuant to Section 1(d) that results in an increase in the Required
Amount (in cases where the Required Amount increases due to such Invoice), or
(ii) PCL&P’s receipt of written notice from O&R that O&R has drawn on the Cash
Security and the amount of the Cash Security remaining for drawing upon by O&R
is less than the then applicable Required Amount (in cases where O&R previously
has drawn upon the Cash Security). Decreases (i.e., because the Required Amount
has decreased) in the amount of the Cash Security remaining for drawing upon by
O&R to a level equal to the then applicable Required Amount shall be made by O&R
returning the applicable amount of cash to PCL&P within five (5) Business Days
after O&R’s receipt of PCL&P’s written request to return the amount of Cash
Security that is in excess of the then applicable Required Amount. Cash
furnished to O&R or PCL&P shall be by wire transfer to an account specified by
the party that is to receive the cash. Increases (i.e., because the Required
Amount has increased or the PCL&P L/C previously has been drawn upon by O&R) in
the amount of the PCL&P L/C remaining for drawing upon by O&R that are necessary
to satisfy the then applicable Required Amount shall be made by PCL&P furnishing
to O&R a Substitute PCL&P L/C within five (5) Business Days after (i) PCL&P’s
receipt of the Invoice pursuant to Section 1(d) that results in an increase in
the Required Amount (in cases where the Required Amount increases due to such
Invoice), or (ii) PCL&P’s receipt of written notice from O&R that O&R has drawn
upon the PCL&P L/C and the amount of the PCL&P L/C remaining for drawing upon is
less than the then applicable Required Amount (in cases where O&R previously has
drawn upon the PCL&P L/C). Decreases (i.e., because the Required Amount has
decreased) in the amount of the PCL&P L/C remaining for drawing upon by O&R to a
level equal to the then applicable Required Level shall be made by PCL&P
furnishing to O&R a Substitute PCL&P L/C that accomplishes such decrease and O&R
countersigning such Substitute PCL&P L/C.



60

 

 

(c) If at any time prior to the Permitted Expiry, (i) the PCL&P L/C has an
expiration date that is earlier than the Permitted Expiry, PCL&P shall cause to
be provided to O&R, at least twenty (20) Business Days prior to the expiration
date of the PCL&P L/C, a Substitute PCL&P L/C containing an expiration date that
is at least ninety (90) days later than the expiration date of the PCL&P L/C
that it is amending or replacing, or (ii) the credit rating of the bank issuing
the PCL&P L/C falls below the level specified in the “L/C Requirements” (as
defined below) or such bank repudiates its obligations under, or fails to honor
or pay against, the PCL&P L/C, PCL&P, within five (5) Business Days after
receipt of written notice from O&R requesting a Substitute L/C, shall cause to
be furnished to O&R a Substitute PCL&P L/C, issued by different bank, that
replaces such PCL&P L/C. Promptly following O&R’s receipt of a Substitute PCL&P
L/C that replaces (as distinguished from one that amends) a PCL&P L/C, O&R shall
return to PCL&P the PCL&P L/C that has been replaced.

(d) Should PCL&P fail to cause a Substitute PCL&P L/C to be furnished to O&R
within the time specified in, and as otherwise required by, this Agreement,
including under circumstances where (a) the credit rating of the bank issuing
the PCL&P L/C that is to be replaced by the Substitute PCL&P L/C falls below the
level specified in the L/C Requirements, (b) the bank issuing the PCL&P L/C that
is to be replaced by the Substitute PCL&P L/C repudiates its obligations under,
or fails to honor or pay against, the PCL&P L/C, (c) the expiration date of the
PCL&P L/C to be extended by the Substitute PCL&P L/C is required to be extended,
or (d) the amount of the PCL&P L/C remaining available to O&R for drawing upon
is required to be increased by the Substitute PCL&P L/C, then O&R, in addition
to and not in lieu of any other rights and remedies available to it, including
termination of this Agreement, shall be entitled to draw upon the entire
remaining amount of the PCL&P L/C. The parties agree that, for purposes of O&R
making such a drawing, O&R may make any certification or statement required to
be submitted in order to effectuate such drawing, including that the amount of
the drawing is owed to O&R pursuant to this Agreement. Should O&R exercise its
rights under this Section 4(d) to draw down the entire remaining amount of the
PCL&P L/C, the cash obtained as a result of such drawing shall be deemed to be
the Cash Security (the amount of which is subject to increase or decrease in
accordance with this Agreement), with O&R having the right to draw upon such
Cash Security as otherwise permitted by this Agreement with respect to the Cash
Security.



61

 

 

(e) At all times during the period from the execution of this Agreement to the
Permitted Expiry, any PCL&P L/C (which includes any Substitute PCL&P L/C) that
PCL&P utilizes to satisfy the then applicable Required Amount must satisfy the
L/C Requirements. To the fullest extent permitted by applicable law, (i) O&R
shall not be required to keep any Cash Security in a separate account, but
rather, shall be entitled to use, possess, invest, commingle, assign, sell, or
pledge such cash security deposit in any way it sees fit free from any claim or
right of any nature whatsoever, including any right of redemption, and (ii) any
interest, return on investment, or other result of O&R’s use, investment,
commingling, assignment, sale or pledge of such Cash Security shall be the sole
property of O&R and shall not, be furnished to PCL&P at any time; provided,
however, that, assuming the Cash Security is then in the Required Amount and
PCL&P is not then in breach of this Agreement, PCL&P shall be entitled to apply
the Cash Security to payment in whole or in part of the final Invoice received
by PCL&P pursuant to Section 1(e) of this Agreement and, provided, further, that
promptly following the occurrence of the Permitted Expiry O&R shall return to
PCL&P any balance of the Cash Security then remaining.

(f) As used in this Agreement: “L/C Requirements” means an irrevocable,
transferable, standby letter of credit issued by a major U.S. commercial bank or
the U.S. branch office of a foreign bank, which, in either case, has counters
for presentment and payment located in the City of New York and a credit rating
(i.e., the rating then assigned to such entity’s unsecured, senior long-term
debt obligations not supported by third party credit enhancements, or if such
entity does not have a rating for its senior unsecured long-term debt, then the
rating then assigned to such entity as an issuer rating) of at least (i) “A-” by
Standard and Poor’s Rating Group (a division of McGraw-Hill, Inc.) or its
successor (“S&P”) and “A3” by Moody’s Investor Services, Inc. or its successor
(“Moody’s”), if such entity is rated by both S&P and Moody’s or (ii) “A-” by S&P
or “A3” by Moody’s, if such entity is rated by either S&P or Moody’s, but not
both, and which letter of credit is in a form reasonably acceptable to O&R,
including, but not limited to, drawings being permitted solely upon a statement
from O&R that the amount of the drawing is owed to O&R pursuant to this
Agreement; “Permitted Expiry” means the date that is three (3) months after the
end of the Term referenced in Section 1(a) as such Term may be extended in
accordance with Section 1(b) or earlier terminated in accordance with Section 5,
provided, however, that if, as of such date, there are then outstanding, or in
O&R’s good faith judgment reasonable grounds then exist for any future, suits,
actions, causes of action, claims, liabilities, losses, damages, costs, and
expenses that are, or reasonably would be, the subject of PCL&P’s defense,
indemnification and hold harmless obligations pursuant to Section 2 then
Permitted Expiry shall mean the later date on which such suits, actions, causes
of action, claims, liabilities, losses, damages, costs, and expenses are fully
and finally resolved and PCL&P’s obligations pursuant to Section 2 with respect
thereto are fully and finally performed; and “Substitute PCL&P L/C” means an
amendment to, or a replacement of, the PCL&P L/C or a prior Substitute PCL&P L/,
as applicable.



62

 

 

5.Termination

Notwithstanding anything to the contrary in this Agreement, either Party may
terminate any or all of the Services thirty (30) days following written notice
to the other party of a material breach of this Agreement by such other party
that is not cured within such thirty (30) day period; provided, however, that
O&R may terminate this Agreement upon at least five (5) days following written
notice by O&R to PCL&P of its failure to make payment pursuant to Section 1(d)
and PCL&P not curing such breach within five (5) days following receipt of such
notice and O&R may terminate this Agreement immediately upon written notice to
PCL&P of its failure to timely perform its obligations pursuant to Section 4.

6.Effective Time

This Agreement shall be effective upon the commencement of the Term.

7.Right to Audit

For a period of twelve (12) months after PCL&P receives an Invoice from O&R for
the provision of Services, PCL&P or a nationally recognized accounting firm
retained by PCL&P that is reasonably acceptable to O&R shall be provided,
following O&R’s receipt of reasonable advance written notice from PCL&P,
reasonable access to and the right to audit (at PCL&P’s cost and expense) during
normal business hours, O&R’s books and records principally relating to the
provision of the Services for which such Invoice was submitted; provided,
however, that any such access and audit shall be subject to Section 3.

8.Notices

All notices, requests, demands, claims and other communications (including
Invoices) hereunder shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
courier service, by fax or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 8):

if to O&R:

 

Orange and Rockland Utilities, Inc.

One Blue Hill Plaza

Pearl River, NY 10965

Attention: Francis Peverly

Fax: (845) 577-3074

 

if to PCL&P:

 

c/o Corning Natural Gas Holding Corporation

330 West William Street

Corning, New York 14830

Attention: Michael I. German

Fax: (607) 962-2844



63

 

 

9.Independent Contractor

In providing the Services, O&R shall be an independent contractor, and not an
agent, of PCL&P or its Affiliates and the employees of O&R, its Affiliates or
the Contractors who assist or have a role in O&R providing the Services shall
not be considered employees or contractors of PCL&P or its Affiliates.

10.Assignment

Neither this Agreement nor the rights or obligations of either Party hereunder
may be assigned or delegated in whole or in part by either Party without the
prior written consent of the other Party; provided, however, that O&R may assign
its rights or delegate its obligations under this Agreement in whole or in part
to any Affiliate of O&R that, in O&R’s judgment, has the resources, capabilities
and personnel necessary to fulfill O&R’s obligations under this Agreement
without the consent of PCL&P.

11.No Third Party Beneficiaries

This Agreement shall be binding upon and inure solely to the benefit of the
Parties hereto and their successors and permitted assigns and, except for the
protections and benefits extended to O&R Protected Parties pursuant to Section
2, nothing herein, express or implied, is intended to or shall confer upon any
other Person, including, without limitation, any union or any employee or
contractor or former employee or contractor of O&R or its Affiliates, any legal
or equitable right, benefit or remedy of any nature whatsoever, including,
without limitation, any rights of employment for any specified period, under or
by reason of this Agreement.

12.Entire Agreement

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all other prior agreements and
understandings, oral or written, between the parties with respect to the subject
matter hereof.

13.Amendment

This Agreement, including the Exhibit, may not be amended or modified except by
a written instrument signed by or on behalf of each of O&R and PCL&P.



64

 

 

14.Administration

Each of O&R and PCL&P shall appoint one representative as its primary point of
operational contact for the administration and operation of this Agreement (the
“Contact Managers”). The Contact Managers will have overall responsibility for
coordinating, on behalf of O&R or PCL&P, as applicable, actions taken with
respect to the provision of Services, including handling any disputes that may
arise in connection therewith.

15.Waiver

Either Party to this Agreement may waive compliance with any of the obligations
of the other Party hereunder; provided, however, that (i) any such waiver shall
be valid only if set forth in an instrument in writing and signed by the Party
granting the waiver, and (ii) any waiver of any provision of this Agreement
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same provision, or a waiver of any other provision of this
Agreement. The failure of any Party to assert any of its rights hereunder shall
not constitute a waiver of any such rights.

16.Severability

If any provision of this Agreement is invalid, illegal or incapable of being
enforced by any law or public policy, all other provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party. Upon such determination that any
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

17.Counterparts

This Agreement may be executed in one or more counterparts, and by the different
Parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

18.Specific Performance

The Parties hereto acknowledge and agree that remedies at law would be an
inadequate remedy for the breach of any provision contained herein and that in
addition thereto, the Parties hereto shall be entitled to specific performance
of the provisions hereof or other equitable remedies in the event of any such
breach.

19.Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York applicable to contracts executed in and to be performed
in that State, without giving effect to any conflict or choice of law provision
that would result in the application of another state’s laws.

65

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

ORANGE AND ROCKLAND UTILITIES, INC

 

 

By:

Name:

Title:

 

 

PIKE COUNTY LIGHT & POWER COMPANY

 

 

By:

Name:

Title:

 

66

 

EXHIBIT A

TO

TRANSITION SERVICES AGREEMENT

 

 

Service Items

 

[the scope of each service being as Seller rendered such service to PCL&P during
the 12 month period prior to the Closing under the SPA]

 

End Date Price/Methodology 1.

Customer Services and Support Operations

 

     

·         Customer Billing, Call Center Services, Customer Collections, CIMS
Technical Analysis, Retail Access and Reporting

 

3 months

Each month of service at the applicable per month service rate set forth on the
attached Pricing Schedule plus all other applicable charges described therein

 

 

·         Payment Processing, Remittance, and Reporting

 

3 months

Each month of service at the applicable per month service rate described on the
attached Pricing Schedule plus all other applicable charges described therein

 

 

·         Electric and Gas Meter Reading and related field services (includes
meter readings, collections, meter turn ons/turn offs, data transfer of meter
reads and reporting)

 

1 months

Hours of service performed each month multiplied by the applicable per hour
service rate set forth on the attached Pricing Schedule plus all other
applicable charges described therein

 

 

·         Meter Operations Services (includes new meter sets, meter wiring,
meter investigation, regulatory testing program, field and lab testing)

 

2 months

Hours of service performed each month multiplied by the applicable per hour
service rate set forth on the attached Pricing Schedule plus all other
applicable charges described therein

 

 



67

 

 

 

 

Field Services - Electric (provision of and invoicing and payment for the Field
Services described in this Service Item 2 are subject to the “Hours Limitation”
described below)

 

     

·         Electric Operations (including Substation Operations) –

·         Inspection of services provided by contractors: construction including
other mandated work

·         Inspections, trouble calls, and systems issues including normal outage
response

·         Continuity of compliance requirements (includes electric inspection
and maintenance, pole inspections and transformer inspections)

·         Environmental Response (third party cost only)

 

1 month Hours of service performed each month multiplied by the applicable per
hour service rate set forth on the attached Pricing Schedule plus all other
applicable charges described 3. Field Services – Gas (provision of and invoicing
and payment for the Field Services described in this Service Item 3 are subject
to the “Hours Limitation” described below)      

·         Gas Operations

·         Gas Odor

·         Inspection of services provided by contractors: construction, leak
surveys, including other mandated work

·         Field pressure readings, inspections, trouble calls, systems issues,
leak repairs

·         Continuity of compliance requirements (includes gas inspection and
maintenance, leak surveys, cathodic protection)

1 month Hours of service performed each month multiplied by the applicable per
hour service rate set forth on the attached Pricing Schedule plus all other
applicable charges described therein

 

 

 

Emergency Response Services – includes responding and remediating by Electric
Operations (including Substation Operations) and Gas Operations:

·         Electric and Gas Storm response

·         Environmental Response (3rd party costs only)

9 months Hours of service performed each month multiplied by the applicable per
hour service rate set forth on the attached Pricing Schedule plus all other
applicable charges described therein 5.

SCADA Electric and Gas System Monitoring and Reporting:

·         Provide monitoring for 1 gas meter at Port Jervis Metering and
Regulating Station.

·         Provide monitoring for 3 electric RTU’s, one located at Matamoras
Substation, one on Line 7 and one on Circuit 5-10-34.

(excludes software maintenance)

6 months Each month of service at the applicable per month service rate set
forth on the attached Pricing Schedule plus all other applicable charges
described therein 6.

Technology Services (including Software Maintenance)

 

9 months Each month of service at the applicable per month service rate set
forth on the attached Pricing Schedule plus all other applicable charges
described therein

 

Hours Limitation (applicable to Service Item 2 (“Field Services – Electric”) and
Service Item 3 (“Field Services – Gas”)):

O&R shall not be obligated to provide (or cause its Affiliates or the
Contractors to provide), and PCL&P shall not be obligated to pay for (A) hours
rendered to provide Service consisting of Service Item 2 (“Field Services -
Electric”) in excess of 2,200 hours by Electric Operations (including Substation
Operations) Personnel for such Service during the first six month period
commencing upon the start of such Service or in excess of 2,200 hours by
Electric Operations (including Substation Operations) Personnel during any
second six month period of such Service or (B) hours rendered to provide Service
consisting of Service Item 3 (“Field Services – Gas”) in excess of 450 hours by
Gas Operations Personnel for such Service during the first six month period
commencing upon the start of such Service or in excess of 450 hours by Gas
Operations Personnel during any second six month period of such Service, it
being understood that (i) the amount of personnel assigned by O&R to perform
each such Service will be in accordance with O&R’ s ordinary course of business
consistent with past practice, (ii) any regular or routine preventative
maintenance or inspection work that is part of any such Service (excluding,
without limitation, response to trouble calls, work relating to system issues,
outage response, gas odor response, environmental response, and other emergent
work) shall not be performed unless and until PCL&P (by a PCL&P general manager
or officer or an officer of PCL&P’s parent, Corning Natural Gas Holding
Corporation) requests the same to be performed by written notice to O&R (in
which case work of the nature requested shall

68

 

continue to be authorized until the request is revoked by written notice to
O&R), and (iii) travel time, sick time, vacation time, energy control center or
distribution control center hours will not be logged or charged for such
personnel in connection with any such Service (or counted against the above six
month period 2,200 hour maximum or 450 hour maximum, as applicable) as the cost
of such time is included in the Per Hour Service Rates for such personnel set
forth in the Pricing Schedule.

 

 

PRICING SCHEDULE

TO EXHIBIT A

TO TRANSITION SERVICES AGREEMENT

Per Hour Service Rates* ++

  Regular Straight Time Rate (per hour)

Time and One Half Overtime Rate

(per hour)

Double Time Overtime Rate

(per hour)

Electric Operations (including Substation Operations) Personnel $181.00 $220.00
237.00 Gas Operations Personnel $101.00 $124.50 $148.00 Customer Service Meter
Operations Personnel $35.00 $50.88 $66.75 Customer Service Meter Reading (and
related field services) Personnel $46.00 $68.05 $90.09

 

* All of the per hour service rates shown in the table shall be increased
forty-five percent (45%) to reflect fringe benefits and other costs in
connection with calculating the amount to be charged in Invoices to, and paid
by, PCL&P

++ Effective January 1, 2017, all of the per hour service rates shown in the
table shall increase 3%

Per Month Service Rates ###

  Per Month Rate Customer Billing, Call Center Services, Customer Collections,
CIMS Technical Analysis, Retail Access and Reporting $24,000 Payment Processing,
Remittance, and Reporting $500 SCADA Electric and Gas System Monitoring and
Reporting $4,600 Technology Services (including Software Maintenance) $2,300

 

### Effective January 1, 2017, all of the per month service rates shown in the
table shall increase 3%

69

 

Material Costs

All materials from storerooms will be billed at the current replacement purchase
cost to Seller plus a 28% storeroom handling and minor items fee.

Outside Contract Work and Direct Purchases

Outside contract work and direct purchases, including incremental license and
maintenance fees with respect to software and any other intellectual property
that supports and/or is utilized in connection with Seller performing the
services for Buyer, will be billed at actual cost to Seller.

Corporate Overheads

A corporate overhead of 3.4% for administrative and general expenses of Seller
will be applied to the sum billed for the Per Hour Service Rates, the Per Month
Service Rates, the Material Costs, and the Outside Contract Work and Direct
Purchases.

Markup

A markup of 3% will be applied to the sum billed for the Per Hour Service Rates,
the Per Month Service Rates, the Material Costs, the Outside Contract Work and
Direct Purchases, and the Corporate Overheads.

Carrying Charge for Systems and Facilities

A carrying charge of $33,800 per month will be charged for the systems and
facilities that support and/or are utilized in connection with Seller performing
any of the services described in Exhibit A to Transition Services Agreement,
provided that if the Service Item 1 (“Customer Services and Support
Operations”), Service Item 2 (“Field Services – Electric”) and/or Service Item 3
(“Field Services – Gas”) are terminated by PCL&P pursuant to Section 1(e) of
this Agreement with respect to the next full month and the subsequent months
(collectively, the “Applicable Months”) then the otherwise applicable carrying
charge of $33,800 per month will be reduced for the Applicable Months as
follows:

if Service Item 1 (“Customer Services and Support Operations”) is so terminated
– a reduction of $19,200;

if Service Item 2 (“Field Services – Electric”) is so terminated – a reduction
of $12,300; and

if Service Item 3 (“Field Services – Gas”) is so terminated – a reduction of
$2,300.

Sales and Use Tax

Any and all applicable state and local sales and use taxes will be applied to
the sum billed for the Per Hour Service Rates, the Per Month Service Rates, the
Material Costs, the Outside Contract Work and Direct Purchases, the Corporate
Overheads, the Markup, and the Carrying Charge for Systems and Facilities

 

70

 

Schedule 1.1(a)

Knowledge of Buyer

President & CEO (i.e., the position currently held by Michael German)

Chief Financial Officer (i.e., the position currently held by Firouzeh Sarhangi)

 

 

Schedule 1.1(b)

Knowledge of Seller

President & CEO (i.e., the position currently held by Timothy Cawley)

Vice President (i.e., the position currently held by Francis Peverly)

Vice President (i.e., the position currently held by Edwin Ortiz)

Director of Finance (i.e., the position currently held by Kenneth Kosior)

 

 

Schedule 1.1(c)

Tax Allocation Agreements

Tax Sharing Agreement made as of September 23, 1999, by and among Consolidated
Edison, Inc. and Seller (including all subsidiaries of Seller (including the
Company) that would be considered members of Seller’s affiliated group of
corporations as defined in section 1504(a) of the Code were Seller to file a
separate consolidated Federal income tax return), for taxable years commencing
on or after January 1, 1999.

 

71

 

 

Schedule 1.1(d)

Working Capital

The Working Capital of the Company shall be the dollar amount (whether a
positive or negative number) that is equal to the sum of (i) the aggregate
dollar amount of all of the items with respect to the Company under the “Group A
Accounts” heading below minus (ii) the aggregate dollar amount of all of the
items with respect to the Company under the “Group B Accounts” heading below, in
each case subject to the Notes below, provided however that any increase to the
Base Purchase Price arising from Working Capital shall not exceed Three Million
Dollars ($3,000,000).

  Group A Accounts   Group B Accounts

Account Number

 

Account Name Account Number Account Name 1310 CASH 2320 ACCOUNTS PAYABLE Note A
1360 TEMPORARY CASH INVESTMENTS 2350 CUSTOMER DEPOSITS 1420 CUSTOMER ACCOUNTS
RECEIVABLE 2360 TAXES ACCRUED 1430 OTHER ACCOUNTS RECEIVABLE 2370 INTEREST
ACCRUED 1440 ACCUMULATED PROVISION FOR UNCOLLECTIBLE ACCOUNTS-CREDIT (a negative
number) 2420 MISCELLANEOUS CURRENT AND ACCRUED LIABILITIES 1540 PLANT MATERIALS
AND OPERATING SUPPLIES Note C 20243 REFUNDABLE ENERGY COSTS CURRENT 1650
PREPAYMENTS 24211 FUTURE INCOME TAXES – CURRENT LIABILITY 1730 ACCRUED UTILITY
REVENUES 1460 ACCOUNTS RECEIVABLE FROM AFFILIATED COMPANIES Note B 10280
RECOVERABLE ENERGY COSTS CURRENT    

12233

 

ACCUMULATED DEFERRED – FEDERAL INCOME TAX – 190 CURRENT        

12234

 

ACCUMULATED DEFERRED – FEDERAL INCOME TAX – 282 CURRENT         12235
ACCUMULATED DEFERRED – FEDERAL INCOME TAX – 283 CURRENT     12236 ACCUMULATED
DEFERRED STATE INCOME TAX – 190 CURRENT    

 

  ACCOUNTS PAYABLE TO AFFILIATED COMPANIES Note D    

72

 

 

 

Notes

Note A – For the purpose of calculating the Working Capital of the Company
pursuant to the Stock Purchase Agreement, the Account No. 2320, Accounts
Payable, shall exclude any amount of Company accounts payable to affiliated
companies as such amount is treated elsewhere in this Schedule 1.1(d) and in
Section 2.2 of the Stock Purchase Agreement.

Note B – For the purpose of calculating the Working Capital of the Company
pursuant to the Stock Purchase Agreement, Account No. 1460, Accounts Receivable
From Affiliated Companies, shall exclude any amount of (i) Company accounts
receivable from affiliated companies under the Tax Allocation Agreements in
accordance with Section 7.2 of the Stock Purchase Agreement and (ii) Company
accounts receivable from Seller under the Affiliated Interest Agreement as the
invoices under such agreement represent the amount due thereunder from the
Company to Seller after netting out any amount due thereunder from Seller to the
Company (and the amount due from the Company thereunder always has exceeded the
amount due from the Seller thereunder). Note that no amounts are ever due from
Seller to the Company under the Gas Arrangement or the Power Supply Agreement.

Note C – For the purpose of calculating the Working Capital of the Company
pursuant to the Stock Purchase Agreement Account No. 1540, Plant Materials And
Operating Supplies, shall contain only the amount for plant materials and
operating supplies located at Company facilities or locations and shall exclude
any amount for the Company’s allocated share of plant materials and operating
supplies located at facilities or locations belonging to Seller or other
affiliated companies (which plant materials and operating supplies shall be
retained by Seller or such other non-affiliated companies, as applicable, and
shall not be assets as to which the Company has any rights of ownership,
possession, use or access on and after the Closing Date).

Note D – For the purpose of calculating the Working Capital of the Company
pursuant to the Stock Purchase Agreement Account No. 2340, Accounts Payable To
Affiliated Companies, shall contain only (i) the amounts for (a) Company
accounts payable to Seller under the Affiliated Interest Agreement, the Gas
Arrangement and the Power Supply Agreement relating to the twelve (12) month
period ending on the Closing Date and inclusive of unpaid interest, if any,
accruing on such amount during such twelve (12) month period, and (b) various
other Company accounts payable (inclusive of interest) to Seller and other
affiliated companies (Consolidated Edison Solutions, Inc., Rockland Electric
Company, and Consolidated Edison Company of New York, Inc.) and (ii) the amount
of unpaid interest, if any, accruing at the rate of 4.75% per annum during the
period from July 1, 2015 to the Closing Date on the $9,966,924.07 non-current
liability amount due under the Affiliated Interest Agreement, the Gas
Arrangement and the Power Supply Agreement, which $9,966,924.07 amount is
included as a part of the Base Purchase Price referenced in Section 2.2 of this
Agreement.

73

 

 

Schedule 3.1

Ownership Demarcation Points

Seller’s ownership of Port Jervis electric circuit 6-8-13, Port Jervis electric
circuit 7-6-34, Port Jervis electric circuit 6-9-13, Cuddebackville electric
circuit 5-10-34, Rio electric circuit 3-1-34, and the 6 inch diameter gas main
(together with their respective conduits, attachments, and appurtenances) shall
be up and to and including the point where such facilities are at or above the
New York side of the New York/Pennsylvania boundary line and the Company’s
ownership of such electric circuits and gas main shall be from and after the
point where such facilities are at or above the Pennsylvania side of the New
York/Pennsylvania boundary line.

 

 

Schedule 4.1(a)

Other States

None

 

Schedule 4.4

No Violation

None

 

Schedule 4.5

Consents and Approvals

Filing with, notice to, acceptance by and/or approval by the FERC to the extent
required by applicable law to terminate the Power Supply Agreement and the Gas
Arrangement as of the Closing Date.

Filing with, notice to, acceptance by and/or approval by the FERC to the extent
required by applicable law to authorize and/or make effective as of the Closing
the Electric Agreement and the Gas Agreement

 

 

Schedule 4.9

Legal Proceedings

None

 

 

Schedule 4.10

Undisclosed Liabilities

None

 

74

 

 

Schedule 4.11

Compliance with Applicable Law

None, except to the extent that any Crossing Facilities, not exempt from the
same due to vintage or other attributes, may be subject to any requirements
relating to Permits not possessed or held in the Company’s name

 

 

Schedule 4.12

Absence of Certain Changes

None

 

 

Schedule 4.13

Intellectual Property

None

 

 

Schedule 4.15

Taxes

Consolidated Edison, Inc. (“CEI”), the ultimate parent corporation of the
Company, files a consolidated tax return with the IRS and participates in the
IRS CAP program. Pursuant to the CAP program, CEI and its subsidiaries of each
tier, including the Company, are under continuous audit by the IRS. The 2012 tax
year audit and the 2013 tax year audit have been completed. In these audits, the
IRS has not identified any issues related to the Company.

 

 

Schedule 4.16

Contracts

The Indenture

 

Schedule 4.17

Title to Assets

None

 

 

Schedule 4.18

Transactions with Certain Persons

None

 

75

 

 

Schedule 4.19

Environmental Laws

None, except to the extent that any Crossing Facilities, not exempt from the
same due to vintage or other attributes, may be subject to any requirements
relating to Environmental Permits not possessed or held in the Company’s name

 

 

Schedule 4.21(a)

Owned Real Property

Site

 

Location

 

Grantor

 

Date of

Deed

 

Substation Site - Vacant Broad Street Drake Holding Co., Inc. 10/15/1926
Matamoras Substation 230 Tenth St. Paul Holtz 1/8/1937 Matamoras Substation
Expansion 230 Tenth St. Leonard W. & Irma L. Balmos 7/18/1991 Matamoras
Substation Expansion 230 Tenth St. Pike County Light & Power Co. 12/22/1992
Substation & Regional Operating Center Route 6 & 209 Albert K., Thomas A. &
James D. Luhrs 6/8/2011

 

76

 

 

Schedule 4.21(b)

Leases and Licenses

None

 

 

 

 

Schedule 5.4

Consents and Approvals

Filing with, notice to, acceptance by and/or approval by the FERC to the extent
required by applicable law to terminate the Power Supply Agreement and the Gas
Arrangement as of the Closing Date

Filing with, notice to, acceptance by and/or approval by the FERC to the extent
required by applicable law to authorize and/or make effective as of the Closing
the Electric Agreement and the Gas Agreement

 

 

 

 

Schedule 6.1

Conduct of Business

None

 